       Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21       Page 1 of 66




                                                                                               A-580-870
                                                                                                  Remand
                                                                                            Slip Op 21-43
                                                                              POR: 09/01/2016 – 8/31/2017
                                                                                        Public Document
                                                                                      E&C/Office VI: CS


                               SeAH Steel Co. v. United States
             Consolidated Court No. 19-00086, Slip. Op. 21-43 (CIT April 14, 2021)

                  Final Results of Redetermination Pursuant to Court Remand
                    Oil Country Tubular Goods from the Republic of Korea

I.      SUMMARY

        The Department of Commerce (Commerce) has prepared these final results of

redetermination pursuant to the remand order of the U.S. Court of International Trade (CIT or

the Court) in SeAH Steel Corporation v. United States, Consol. Court No. 19-00086, Slip. Op.

21-43 (April 14, 2021) (Remand Order). These final results of redetermination concern Certain

Oil Country Tubular Goods from the Republic of Korea: Final Results of Antidumping Duty

Administrative Review; 2016–2017, 84 FR 24085 (May 24, 2019) (Final Results) and

accompanying Issues and Decision Memorandum (IDM).

        In the Remand Order, the Court remanded five issues to Commerce: (1) further

explanation or reconsideration of Commerce’s particular market situation (PMS) determination

and adjustment; (2) reallocation of costs for NEXTEEL Co., Ltd.’s (NEXTEEL) non-prime

products based on the actual costs of prime and non-prime products; (3) further explanation or

reconsideration of Commerce’s treatment of NEXTEEL’s production line suspension costs;1

(4) recalculation of SeAH Steel Corporation’s (SeAH) further manufacturing costs; and



1
  See Remand Order at 76. The Court refers to SeAH’s production line suspension costs; however, it appears that
this is an error, and that the Court intended to remand to Commerce the issue of NEXTEEL’s production line
suspension costs.
       Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21        Page 2 of 66




(5) further explanation or reconsideration of Commerce’s inclusion of SeAH’s inventory

valuation losses as general and administrative (G&A) expenses.2

        The Court sustained two issues: (1) calculation of constructed value (CV) and inclusion

of a penalty in SeAH’s G&A expense ratio; and (2) differential pricing analysis.3

        On June 4, 2021, we released our Draft Results of Redetermination to interested parties.4

On June 14, 2021, we received comments from United States Steel Corporation (U.S. Steel),5

Maverick Tube Corporation (Maverick), Tenaris Bay City, Inc. (Tenaris), IPSCO Tubulars Inc.,

Vallourec Star, L.P. (Vallourec), Welded Tube USA Inc., and U.S. Steel (collectively, the

domestic industry),6 ILJIN Steel Corporation (ILJIN),7 AJU Besteel Co., Ltd., (AJU Besteel),8

Husteel Co., Ltd. (Husteel),9 Hyundai Steel Company (Hyundai Steel),10 SeAH,11 and

NEXTEEL Co., Ltd. (NEXTEEL).12 After considering these comments and analyzing the

record, we have further explained our methodology employed in the Draft Results of

Redetermination. Based upon the results of our analyses, we have recalculated the weighted-


2
  See Remand Order at 76.
3
  Id. at 75-76.
4
  See “Draft Results of Redetermination Pursuant to Court Remand Oil Country Tubular Goods from the Republic of
Korea,” dated June 4, 2021 (Draft Results of Redetermination).
5
  See U.S. Steel’s Letter, “Oil Country Tubular Goods from the Republic of Korea: United States Steel
Corporation’s Comments on Draft Remand Redetermination,” dated June 14, 2021 (U.S. Steel’s Draft Remand
Comments).
6
  See Domestic Industry’s Letter, “Certain Oil Country Tubular Goods from the Republic of Korea: Final Results of
Antidumping Duty Administrative Review, 2016-2017, Remand: Comments on Draft Results of Redetermination
Pursuant to Court Remand, dated June 14, 2021 (Domestic Industry’s Draft Remand Comments).
7
  See ILJIN’s Letter, “Oil Country Tubular Goods from the Republic of Korea: Comments on Draft Remand
Results,” dated June 14, 2021 (ILJIN’s Draft Remand Comments).
8
  See AJU Besteel’s Letter, “Oil Country Tubular Goods from the Republic of Korea: Comments on Draft Remand
Results,” dated June 14, 2021 (AJU Besteel’s Draft Remand Comments).
9
  See Husteel’s Letter, “Oil Country Tubular Goods from South Korea: Comments on the Department’s Draft
Remand Results,” dated June 14, 2021 (Husteel’s Draft Remand Comments).
10
   See Hyundai Steel’s Letter, “Oil Country Tubular Goods from the Republic of Korea: Hyundai Steel’s Comments
on Draft Remand Redetermination, dated June 14, 2021 (Hyundai Steel’s Draft Remand Comments).
11
   See SeAH’s Letter, “Administrative Review of the Antidumping Order on Certain Oil Country Tubular Goods
from Korea — Comments on Draft Redetermination on Remand,” dated June 14, 2021 (SeAH’s Draft Remand
Comments).
12
   See NEXTEEL’s Letter, “Oil Country Tubular Goods from the Republic of Korea: NEXTEEL’s Comments on
Draft Remand Redetermination,” dated June 14, 2021 (NEXTEEL’s Draft Remand Comments).

                                                       2
        Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21     Page 3 of 66




average dumping margins for SeAH, NEXTEEL, and non-examined companies, which have

changed from 6.75 percent to 5.41 percent, 75.81 percent to 46.71 percent, and 6.75 percent to

26.06 percent, respectively.

II.      BACKGROUND

         1. Particular Market Situation

         In its Remand Order, the Court disagreed with Commerce’s determination that a PMS

existed in Korea during the POR, finding that it was not supported by record evidence.

Specifically, the Court stated that Commerce’s conclusion that the Korean steel market was

heavily subsidized was unreasonable because it was “based on the subsidy rate of almost 60

{percent} from a timeframe outside the period of review,” even though the Final Results cited

“alternate subsidy rates of less than 2 {percent} for the relevant period of review.”13 Regarding

the second factor that Commerce considered in its PMS decision, the effects of global steel

excess capacity on the Korean market, the Court stated that, “record evidence cited by

Commerce does not support a conclusion that the global glut of Chinese hot-rolled coil imports

caused price distortions specific to the Korean steel market.”14 Regarding the third and fourth

factors, strategic alliances and government control over electricity rates, the Court found that

none of the documents on which Commerce relied pertain to the relevant period of review, and,

therefore, Commerce’s conclusions were speculative and unsupported.15

         After the Court remanded this issue to Commerce, we gave interested parties an

opportunity to submit comments on the record regarding the application of a PMS adjustment in




13
   Id. at 42.
14
   Id. at 47.
15
   Id. at 48 and 51.

                                                 3
       Case 1:19-cv-00086-JCG Document 110-1                      Filed 06/30/21       Page 4 of 66




this proceeding.16 Specifically, we asked the parties to identify documents on the record that are

relevant to the issue of PMS, which relate to the current period of review, and which the Court

has not already considered and rejected. We received comments from SeAH on May 12, 2021,17

and from U.S. Steel on May 12 and 13, 2021.18

        2. NEXTEEL’s Allocation of Costs

        During the antidumping duty administrative review, Commerce determined that non-

prime products were not subject merchandise, stating that if a product is not capable of the same

functions, the product’s market value is impaired, potentially to a point where the full cost

cannot be recovered.19 Therefore, Commerce “adjusted NEXTEEL’s reported costs for the value

of downgraded non-prime products at their sales prices, while allocating the difference between

the full production cost and market value of the non-prime products to the production costs of

prime-quality {(oil country tubular goods)}OCTG.”20 The Court, citing Dillinger,21 remanded

Commerce’s adjustment, stating that neither Commerce’s adjustment of NEXTEEL’s reported

cost for non-prime products to market value, nor the subsequent adjustment to NEXTEEL’s

reported cost for prime OCTG to include the net cost for non-prime products reflect{s} actual




16
   See Commerce’s Letter, “Certain Oil Country Tubular Goods from the Republic of Korea: Participating Parties’
Comments on a Particular Market Situation,” dated May 5, 2021.
17
   See SeAH’s Letter, “Oil Country Tubular Goods from the Republic of Korea – Response to the Department’s May
5 Request for Comments on a “Particular Market Situation,” dated May 12, 2021.
18
   See U.S. Steel’s Letters, “Oil Country Tubular Goods from the Republic of Korea: Response to Commerce’s
Request for Participating Parties’ Comments on a Particular Market Situation,” dated May 12, 2021; and “Oil
Country Tubular Goods from the Republic of Korea: Updated Response to Commerce’s Request for Participating
Parties’ Comments on a Particular Market Situation,” dated May 13, 2021. On May 12, 2021, U.S. Steel informed
Commerce that it had not received a notification from Enforcement and Compliance’s Antidumping and
Countervailing Duty Centralized Electronic Service System (ACCESS) and was, thus, unaware of this opportunity
to comment. U.S. Steel filed comments on May 12, 2021, but also requested, and received, an extension until May
13, 2021, to update those comments.
19
   See Final Results IDM at Comment 12.
20
   Id.
21
   See Dillinger France S.A. v. United States, 981 F.3d 1318, 1324 (Fed. Cir. 2020) (Dillinger).

                                                      4
       Case 1:19-cv-00086-JCG Document 110-1                    Filed 06/30/21      Page 5 of 66




costs.”22 The Court remanded the issue for Commerce to re-allocate costs based on the actual

costs of prime and non-prime products.23

        3. NEXTEEL’s Production Line Suspension Costs

        In the Final Results, Commerce allocated costs related to the production line suspensions

from NEXTEEL’s costs of goods sold to its G&A expenses, stating that a suspended production

line for an extended period of time appropriately required an adjustment to the reported G&A

expenses.24 Commerce stated that, consistent with its finding in OCTG I,25 unlike a routine

maintenance shutdown, once a production line is suspended, it no longer relates to the ongoing

production, as there are no longer products produced on those same production lines that can

bear the burden of the costs associated with those production lines.26 The Court stated that,

“{s}ection 1677b(f)(1)(A) directs Commerce to use NEXTEEL’s records so long as the records

are {Generally Accepted Accounting Principles} (GAAP)-compliant and reasonably reflect

costs,” and remanded the issue for further explanation or reconsideration consistent with this

opinion.27

        4. SeAH’s Further Manufacturing Costs

        In the Final Results, Commerce applied Pusan Pipe America, Inc.’s (PPA) reported

general expense ratio to the further manufacturing costs plus the cost of the imported OCTG that

was further manufactured and included these general expenses as further manufacturing.28



22
   See Remand Order at 61.
23
   Id.
24
   See Final Results IDM at Comment 15.
25
   See Certain Oil Country Tubular Goods from the Republic of Korea: Final Results of Antidumping Duty
Administrative Review; 2014–2015, 82 FR 18105 (April 17, 2017), and accompanying IDM, unchanged in Certain
Oil Country Tubular Goods from the Republic of Korea: Amended Final Results of Antidumping Duty
Administrative Review; 2014–2015, 82 FR 31750 (July 10, 2017) (collectively, OCTG I).
26
   Id. (citing OCTG I IDM at Comment 34).
27
   See Remand Order at 63.
28
   See Final Results IDM at Comment 6.

                                                     5
         Case 1:19-cv-00086-JCG Document 110-1             Filed 06/30/21    Page 6 of 66




Commerce argued that SeAH did not dispute that PPA, its affiliated U.S. reseller, employed

individuals responsible for overseeing the purchases and sales of both further and non-further

manufactured products. Thus, PPA’s G&A activities supported the general activities of the

company, including the sale of further and non-further manufactured products, and the further

manufacturing of products.29 Therefore, in addition to applying the G&A expense ratio to the

further manufacturing costs, Commerce also calculated the G&A expenses related to the pipe

products sold in the United States (i.e., the imported pipe, whether further manufactured or not)

by applying PPA’s G&A expense ratio to the cost of production (COP) of imported pipes. We

then adjusted the constructed export price (CEP) for the G&A expenses related to all resold and

further manufactured pipes that were reported in the sales database.30 The Court found that the

COP of imported OCTG is not a cost incurred for further manufacturing and concluded that

Commerce’s calculation of SeAH’s further manufacturing costs was not in accordance with the

law.31

         5. SeAH’s Inventory Valuation Losses

         In the Final Results, Commerce included SeAH’s inventory valuation losses that related

to raw materials and work-in-process (WIP) in its calculation of SeAH’s G&A expense ratio.32

Commerce determined that the inventory valuation losses were periodic adjustments related to

SeAH’s general operations, as a whole. Furthermore, Commerce determined that the inventory

valuation losses were properly recognized in SeAH’s GAAP-based financial statements.

Therefore, Commerce found it appropriate to include the raw materials and WIP in its




29
   Id.
30
   Id.
31
   See Remand Order at 69.
32
   See Final Results IDM at Comment 8.

                                                6
       Case 1:19-cv-00086-JCG Document 110-1                      Filed 06/30/21        Page 7 of 66




calculation of SeAH’s G&A expense ratio.33 The Court stated that Commerce failed to cite

record evidence “demonstrating that the inventory valuation losses became realized costs, which

it seems would occur only if the raw materials and work-in-process were sold.” The Court

concluded, therefore, that Commerce’s decision to include SeAH’s inventory valuation losses as

G&A expenses was unsupported by record evidence and remanded the issue for explanation or

reconsideration.34

III.    ANALYSIS

        1) Particular Market Situation

        In the Remand Order, the Court considered Commerce’s determination of a PMS and

application of a PMS adjustment and remanded the issue to Commerce for further explanation or

reconsideration.35 In its Remand Order, the Court recounted its finding in the remands of OCTG

I and OCTG II.36 37 The Court found that Commerce’s determination that a PMS distorted the

COP of OCTG based on the cumulative effect of the original four factors alleged in the prior

administrative reviews was unsupported by substantial evidence. However, the Court stated:

             Although the record in OCTG III contains some additional documents

             not included on the OCTG I or OCTG II records, the court observes that

             Commerce’s examination of the OCTG III record overall, including

             previously submitted documents and newly submitted documents, with



33
   Id.
34
   See Remand Order at 75.
35
   Id. at 76.
36
   See Certain Oil Country Tubular Goods from the Republic of Korea: Certain Oil Country Tubular Goods from
the Republic of Korea: Final Results of Antidumping Duty Administrative Review and Final Determination of No
Shipments; 2015–2016, 83 FR 17146 (April 18, 2018) (OCTG II), and accompanying IDM.
37
   See Remand Order at 30-37. The Court noted that Commerce’s reversal of its determination of a PMS and
adjustment have been appealed to the Court of Appeals for the Federal Circuit (CAFC). See NEXTEEL Co. v.
United States, 44 CIT __, __, 475 F. Supp. 3d 1378, 1379–80 (2020), appeal docketed, Appeal No. 21-1430 (Fed.
Cir. December 21, 2020).

                                                       7
       Case 1:19-cv-00086-JCG Document 110-1                      Filed 06/30/21        Page 8 of 66




             related explanations, does not support Commerce’s OCTG III

             determination that a particular market situation affected the cost of

             production of OCTG.

        As an initial matter, we respectfully disagree with the Court’s method of evaluation of the

record evidence present in this proceeding and with the Court’s findings. Commerce has been

consistent in its statement that, in response to SeAH’s and NEXTEEL’s arguments that regarding

the circumstances present in OCTG I and OCTG II, the facts were “largely unchanged.” As

Commerce stated in its Final Results of Redetermination in OCTG II,

             However, the context is important. This statement was in response to

             SeAH and NEXTEEL’s arguments that the facts in this instant review

             have changed significantly, such that no PMS exists. To clarify, the

             facts demonstrating the existence of a PMS are similar, and the same

             evidence considered in the first administrative review is also included on

             the record of the instant review; however, Commerce also considered

             additional record evidence establishing existence of such factors beyond

             that present on the record of the first administrative review and

             conducted additional analysis that was not performed in the first

             administrative review or in our original determination in this review.38

        Each administrative review stands on its own and has its own administrative record.

Even in situations, where, as here, there is some overlap between the administrative records of

several administrative reviews, the agency’s determination must be evaluated solely based on the



38
  See “Final Results of Redetermination Pursuant to Court Remand Oil Country Tubular Goods from the Republic
of Korea, Nexteel Co. v. United States, Consolidated Court No. 18-00083, Slip. Op. 19-73 (CIT June 17, 2019),”
dated November 6, 2019 (Final Results of Redetermination).

                                                       8
          Case 1:19-cv-00086-JCG Document 110-1                Filed 06/30/21     Page 9 of 66




record of the current administrative review. Although some documents are present on the

records of several administrative reviews, the record of this administrative review includes

documents and exhibits that were presented to Commerce for the first time in this review.

           We also respectfully disagree with the Court’s reliance on the remands in OCTG I and

OCTG II in its evaluation of the evidence on the record for this period of review. For example,

the Court indicates in the Remand Order which documents were included on previous records.

The Court states:

                In addition to citing the Steel Watch Article (OCTG II) and the

                Bloomberg POSCO Article (OCTG II), Commerce also relied on the

                following record documents introduced on the OCTG III record: Global

                Trade Atlas, South Korea Import Statistics for Hot-Rolled Products,

                2012–2017 (“GTA 2012–2017”); an article in The Investor, Korea

                Herald, dated September 20, 2016, titled “POSCO, Hyundai Steel

                merger to benefit industry: report;” an article in Pulse by Maeil Business

                Newspaper, dated November 23, 2016, titled “Hyundai Steel, Dongkuk

                Steel become latest beneficiaries of fast-track restructuring program;” an

                article in Business Korea, dated September 19, 2016, titled “Korean

                Steel Industry Advised to Reduce Number of Steel Plate Plants by Half;”

                an article in the Korea Times, dated September 22, 2016, titled “Voices

                growing for merger of POSCO, Hyundai Steel” (“Korea Times Article”);

                and Korean Purchases of Hot-Rolled Coils – Calendar Year 2017, United

                Nations COMTRADE (“COMTRADE”).39



39
     See Remand Order at 43-44.

                                                    9
          Case 1:19-cv-00086-JCG Document 110-1                 Filed 06/30/21    Page 10 of 66




            The Court continues this method in its evaluation of the second factor, as well:

                  Commerce also cited statistics that China was the top hot-rolled coil

                  exporter into Korea from 2012 to 2017. Id. (citing GTA 2012–2017;

                  COMTRADE). Commerce considered the challenges faced by POSCO,

                  a Korean hot-rolled coil producer, in competing with low-priced Chinese

                  hot-rolled coil imports. Id. (citing Bloomberg POSCO Article (OCTG

                  II)).40

            The record in this administrative review is not split into two separate categories of

evidence: old and new. Rather, one piece of evidence, which may not have been enough to

demonstrate a contributing factor of a PMS in prior reviews due to contemporaneity concerns or

lack of corroborating data, may play a crucial role in Commerce’s determination of a PMS in a

subsequent review, when coupled with further evidence submitted on the record of that

subsequent review. In this way, each individual piece of evidence, which was on the record of

OCTG I or OCTG II, should not be summarily dismissed from consideration as insufficient

evidence from those reviews. Rather, these documents are record evidence for this review and

require independent, de novo, assessment and evaluation by both the agency and the Court in

consideration of the whole record of this administrative review.

            Secondly, we disagree with the Court’s findings regarding the issue of overcapacity of

Chinese steel inputs, as well as the parties’ comments submitted to Commerce after the Remand

Order. The Court stated that, “{t}he articles and statistics cited by Commerce do not support a

determination that the influx of Chinese hot-rolled coil is particular to Korea because the record



40
     Id. at 45.

                                                     10
      Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21       Page 11 of 66




documents describe a global influx that affected many other countries in addition to Korea,

rather than an effect that is unique or particular to Korea.” To the extent that the Court may have

concluded that global overcapacity cannot contribute to a PMS in a specific country, and we

hope that the Court did not intend to reach such a sweeping conclusion, we disagree with this

conclusion. Commerce has consistently recognized the presence of a global overcapacity of

Chinese steel products.41 However, that does not mean that a global overcapacity cannot be

experienced more acutely in a single market than it is in others.

        The Court stated that Commerce “conceded” that an oversupply of Chinese hot-rolled

coil (HRC) has depressed the prices in other countries.42 We disagree with this characterization.

Commerce has never claimed that Chinese steel overcapacity was affecting Korea alone, but any

statement acknowledging a widely observed global trend should not be interpreted as Commerce

yielding in its opinion that: (a) there is global overcapacity of Chinese steel inputs; and (b)

global overcapacity has affected the Korean market in a more severe and particular way. While

the global market has undoubtedly been impacted, all countries were not necessarily affected

equally, and, thus, any conclusion that Commerce found or conceded that the impact on each

market is equal is incorrect. Accordingly, as a conceptual matter, a party alleging that global

overcapacity contributed to a PMS in a particular market could potentially provide evidence that

the market at issue was affected more severely or differently (i.e., “particularly”) from other

markets.




41
   See, e.g., Circular Welded Non-Alloy Steel Pipe from the Republic of Korea: Preliminary Results of Antidumping
Duty Administrative Review; 2016–2017, 83 FR 63619 (December 11, 2018), and accompanying PDM at 12
(Commerce stated that Chinese overcapacity is a “well-documented and global problem which has been recognized
and addressed across Commerce’s proceedings.”)
42
   See Remand Order at 46.

                                                       11
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21       Page 12 of 66




        Even so, we recognize that the Court has found the evidence of a PMS to be insufficient

in this proceeding. While we respectfully disagree, we are complying with the Court’s Remand

Order by reconsidering our finding of a PMS during this POR. Commerce has considered the

comments from U.S. Steel, as well as the documents that U.S. Steel identified as not being

previously considered by the Court, in light of the Court’s opinion. However, upon review of the

evidence on the record of this proceeding, we find that the additional evidence on the record of

this underlying proceeding, which the Court has not previously addressed and rejected, as

identified in the remand comments by the interested parties, is insufficient, on its own, to sustain

a finding of a PMS within the analytical framework that the Court articulated in its opinion in

this case. As a result, under protest, we are reversing our finding of a PMS and have removed

the PMS adjustment from our margin calculations for SeAH and NEXTEEL.43 To be clear, as

explained earlier, we disagree with the Court’s approach to considering the evidence on the

record of this review. We believe that each document should be evaluated as it relates to the

period of review at issue and the specific analysis that the agency employed in its determination

regarding that specific review period. Accordingly, in future proceedings involving steel

products from Korea, we intend to continue to evaluate all evidence on the record of each

specific segment of a proceeding in light of the analysis adopted in that specific administrative

segment and, if appropriate, we may continue to consider and/or rely on identical or similar

pieces of evidence as part of our PMS analysis.




43
  See Memoranda, “Analysis of Data Submitted by NEXTEEL Co., Ltd. for the Draft Redetermination Results of
the 2016-2017 Administrative Review of the Antidumping Duty Order on Certain Oil Country Tubular Goods from
the Republic of Korea”; and “Analysis of Data Submitted by SeAH Steel Co. for the Draft Redetermination Results
of the 2016-2017 Administrative Review of the Antidumping Duty Order on Certain Oil Country Tubular Goods
from the Republic of Korea,” both dated concurrently with this document.

                                                      12
      Case 1:19-cv-00086-JCG Document 110-1                Filed 06/30/21      Page 13 of 66




       We believe that the evidence of overcapacity could be indicative of the presence of a

PMS in Korea; however, a party alleging that overcapacity contributed to a PMS in a particular

country during a particular period should be able to demonstrate that the effects of global

overcapacity were more acute or severe in that particular country during the relevant period.

Government programs, like the steel industry restructuring programs announced, but not enacted,

by the Government of Korea, as documented on the record of this review, could be evidence that

Commerce would find demonstrative of a PMS. However, on this record there is no evidence

that any of the respondents availed themselves of the programs or that the programs were in

effect during the POR. While a companion countervailing duty (CVD) case, or a CVD case

involving a major input, is not a necessary prerequisite for making an affirmative PMS

determination, such cases can inform Commerce’s decision. To find that a subsidy is

countervailable requires satisfying a particular set of criteria that are necessary for imposing

countervailing duties; however, an inquiry into whether a PMS exists is distinct from the analysis

of whether a subsidy is countervailable. Even a subsidy found to be not countervailable (or one

that has not been examined by Commerce) may cause distortions in the market that are

significant enough to contribute to a PMS. However, a party alleging that a subsidy that has not

been found to be countervailable causes distortions in the market must substantiate its allegations

with evidence.

       Additionally, the Court has found that the record did not support Commerce’s finding

that overcapacity has created a downward pressure on prices in the Korean market. In light of

the Court’s decision, a party alleging that the overcapacity has created a downward pressure on

prices in the market should be able to provide additional evidence and data that more clearly




                                                 13
      Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21     Page 14 of 66




demonstrate such a trend as it relates to the POR in order for Commerce to make an affirmative

PMS determination that can be sustained by the Court.

        2. NEXTEEL’s Allocation of Costs

        In the Final Results, Commerce adjusted NEXTEEL’s reported costs, assigning to the

downgraded non-prime products an amount equal to their sales price, while allocating the

difference between the full production cost and sales price to the production costs of prime

OCTG.44 The Court remanded the issue to Commerce to reallocate costs for NEXTEEL’s non-

prime merchandise based on the actual costs of non-prime products, consistent with Dillinger,45

where the U.S. Court of Appeals for the Federal Circuit (CAFC) remanded Commerce’s

adjustment of non-prime product costs, based on recorded projected sales prices, and directed

Commerce to determine the actual costs of non-prime products.46

        For purposes of this redetermination and consistent with the CAFC decision in Dillinger,

we have reversed the adjustment made in the Final Results and have relied on the actual costs of

prime and non-prime products as reported by NEXTEEL.

        3. NEXTEEL’s Production Line Suspension Costs

        In the Final Results, Commerce reclassified NEXTEEL’s suspended loss (i.e., production

line costs related to the suspension of production on a line) to G&A expenses and excluded from

the cost of goods sold (COGS) denominator the reclassified suspended loss.47 The Court

remanded the issue to Commerce for further explanation or reconsideration of its treatment of

NEXTEEL’s production line suspension costs.48 According to the Court, Commerce explained




44
   See Final Results IDM at Comment 12.
45
   See Dillinger, at 1324.
46
   See Remand Order at 60-61 and 76.
47
   See Final Results IDM at Comment 15.
48
   See Remand Order at 76.

                                                14
      Case 1:19-cv-00086-JCG Document 110-1                     Filed 06/30/21       Page 15 of 66




its own practice, but did not explain the deficiency in NEXTEEL’s records that warrants

Commerce’s departure from the statutory preference for determining costs according to an

exporter’s or producer’s records.49

        In the underlying administrative review, NEXTEEL suspended production on slitting

(i.e., used for skelp production) and threading (i.e., used for OCTG production) lines for limited

periods during the POR.50 The costs related to these suspended lines were not assigned to

products but were transferred directly to COGS in accordance with NEXTEEL’s normal

accounting treatment.51 NEXTEEL did not account for these costs in the reported costs of

producing OCTG, as these costs are unrelated to production activities.52 It is Commerce’s

normal practice to include routine shutdown expenses (i.e., maintenance shutdowns) in a

respondent’s reported costs and to associate them with the products produced on those lines (i.e.,

as part of cost of manufacturing (COM)).53 However, in the underlying review, the suspended

loss was not related to a routine shutdown; rather, it related to NEXTEEL’s suspension of

production on certain lines for an extended period of time (i.e., throughout fiscal years 2016 and

2017).54 Unlike a routine maintenance shutdown, once a production line is suspended, it no

longer relates to ongoing production. A company can suspend production lines for numerous

reasons; for example, the company has low current sales and no necessity to inventory the




49
   See Remand Order at 63.
50
   See NEXTEEL’s Letter, “Oil Country Tubular Goods from the Republic of Korea: NEXTEEL’s Sections C-D
Questionnaire Response,” dated February 27, 2018 (NEXTEEL’s February 27, 2018 CDQR) at 10-11; see also
Memorandum, “Verification of the Cost Response of NEXTEEL Co. Ltd. in the Antidumping Duty Administrative
Review of Oil Country Tubular Goods from the Republic of Korea,” dated December 20, 2018 (NEXTEEL’s Cost
Verification Report) at 2 and 12-13.
51
   See NEXTEEL’s February 27, 2018 CDQR at 10-11.
52
   See NEXTEEL’s Letter, “Oil Country Tubular Goods from the Republic of Korea: NEXTEEL’s Supplemental
Sections A-D Questionnaire Response,” dated June 7, 2018 (NEXTEEL’s June 7, 2018 SQR) at SD-8.
53
   See, e.g., Gray Portland Cement and Clinker from Mexico: Final Results of Antidumping Duty Administrative
Review, 62 FR 17148 (April 9, 1997), and accompanying IDM at Comment 9.
54
   See NEXTEEL’s Cost Verification Report at 2, 12-13, and Exhibit CV-6.

                                                     15
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21       Page 16 of 66




product produced on those production lines, or a company may suspend a production line while

it assesses whether it should permanently close the production line. Regardless of the reason for

the suspension, in contrast to the routine maintenance shutdowns, there are no longer products

produced on those production lines or current intentions to produce products on those lines that

can bear the burden of the costs associated with those production lines.55 However, the

suspended lines, akin to idled assets, remain available to the company pending resumption of

production on those lines, and represent excess capacity held by the company.56 We consider the

cost of holding idle assets a period cost that relates to the general operations of the company as a

whole, and not to the manufacture of specific products. Our practice has been to include

depreciation on idle assets as part of the calculation of the G&A expense ratio.57

        We disagree with NEXTEEL’s argument, highlighted by the Court, that Commerce’s

reallocation contravened section 773(f)(1)(A) of the Tariff Act of 1930, as amended (the Act)

(i.e., 19 U.S.C. § 1677b(f)(1)(A)) and that costs should be attributed to cost of sales, consistent

with NEXTEEL’s normal books and records and “appropriately borne by the products

manufactured on the lines that were shut down.” Consistent with section 773(f)(1)(A) of the

Act, Commerce normally relies on data from a respondent’s normal books and records where

those records are prepared in accordance with the GAAP of the exporting country and reasonably

reflect the costs associated with the production and sales of merchandise. However, in those

instances where it is determined that a company’s normal books and records do not reasonably

reflect the production costs of the merchandise under consideration, Commerce’s practice has




55
   See OCTG I IDM at Comment 34.
56
   See Certain Polyester Staple Fiber from Korea: Final Results of the 2005-2006 Antidumping Duty Administrative
Review, 72 FR 69663 (December 10, 2007) (PSF from Korea), and accompanying IDM at Comment 8.
57
   See Certain Pasta from Italy: Final Results of Antidumping Duty Administrative Review; 2014-2015, 81 FR
91120 (December 16, 2016) (Pasta from Italy), and accompanying IDM at Comment 7.

                                                      16
      Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21        Page 17 of 66




been to adjust these costs as necessary.58 In its normal books and records, NEXTEEL did not

allocate the labor and overhead costs related to the suspended lines to its pipe products but

recorded the suspension loss directly to COGS,59 skipping the assignment of the costs to

products and inflating the COGS figure used in the allocation of G&A expenses. Thus, this

suspended loss was excluded from the reported costs (i.e., not included in either per-unit COM or

in G&A expense).60 The fact that Commerce included these non-product costs as G&A

expenses, does not contravene the statute. Section 773(b)(3)(B) of the Act directs Commerce to

include as part of COP costs associated with the general operations of the company (i.e., costs

that are not directly associated with a product but rather are expensed directly). Commerce’s

normal practice in determining whether particular items should be included in G&A is to review

the nature of the item and its relation to the general operations of the company as a whole.61 In

this instant case, NEXTEEL suspended certain production lines for an extended period of time

during the POR. No revenue from any products normally produced on those lines was generated

for the period because those production lines were suspended and not producing products.62

Therefore, the costs associated with the suspended production lines were necessarily covered by

all the other products NEXTEEL produced. The suspended lines remain available to NEXTEEL

for future production activities but, for the period, constitute excess capacity. Nothing on the

record indicates that these lines were permanently shut down or removed. Accordingly,

Commerce reasonably associated these costs with the general operations of the company as a




58
   See, e.g., Acetone from the Republic of Korea: Final Determination in the Less-Than-Fair-Value Investigation,
85 FR 8252 (February 13, 2020) (Acetone from Korea), and accompanying IDM at Comment 1.
59
   See NEXTEEL’s Cost Verification Report at 12-13.
60
   See NEXTEEL’s June 7, 2018 SQR at SD-8; see also NEXTEEL’s Cost Verification Report at 2 and 12-13.
61
   See Magnesium Metal from Russian Federation: Notice of Final Determination of Sales at Less Than Fair
Value, 70 FR 9041 (February 24, 2005), and accompanying IDM at Comment 10.
62
   See NEXTEEL’s February 27, 2018 CDQR at 10-11.

                                                       17
       Case 1:19-cv-00086-JCG Document 110-1              Filed 06/30/21     Page 18 of 66




whole, essentially idle assets, and it was reasonable for Commerce to allocate such costs as part

of G&A expenses.

         4. SeAH’s Further Manufacturing Costs

         In the Final Results, Commerce applied PPA’s reported general expense ratio to the

further manufacturing costs plus the cost of the imported OCTG that was further manufactured

and included these general expenses as further manufacturing.63 Commerce also applied PPA’s

general expense ratio to the cost of the imported OCTG that was not further manufactured and

included these expenses as indirect selling.64 The Court did not question Commerce’s

application of PPA’s general expense ratio to the further manufacturing costs and sustained the

application of PPA’s general expense ratio to the cost of the imported OCTG that was not further

manufactured.65 However, with regard to the imported OCTG that was further manufactured, the

Court determined that the cost of the imported OCTG was not a cost incurred for further

manufacture; therefore, Commerce’s application of PPA’s general expense ratio to the cost of the

imported OCTG and the deduction of these general expenses as further manufacturing costs

under section 772(d)(2) of the Act was not in accordance with the law.66 Thus, the Court

remanded for Commerce to recalculate SeAH’s further manufacturing costs in accordance with

the law.67

         Given the Court’s finding that the COP of imported pipe, which was subsequently further

manufactured, does not qualify as PPA’s further manufacturing expenses, we must decide on the

appropriate treatment of such cost. SeAH’s U.S. affiliate, PPA, operates essentially as a selling




63
   See Final Results IDM at Comment 6.
64
   Id.
65
   See Remand Order at 68-70 and 75-76.
66
   Id. at 69 (citing 19 U.S.C. § 1677a(d)(2)).
67
   Id. at 76.

                                                 18
      Case 1:19-cv-00086-JCG Document 110-1                      Filed 06/30/21       Page 19 of 66




arm of SeAH and does not have any manufacturing facilities (and related factory overhead

expenses); thus, PPA’s business operations can be classified under two main activities: (1) the

reselling of imported products to U.S. customers, where the imported products were not further

manufactured in the United States; and, (2) the reselling of imported products to U.S. customers,

where the imported products were further manufactured by third parties prior to delivery to U.S.

customers.68 Thus, the general expenses in question are incurred in PPA’s discharge of these

two activities only – reselling imported products and arranging for third parties to further

manufacture certain imported products for which PPA pays a processing or tolling fee. In fact,

SeAH’s reporting of PPA’s general expense ratio recognizes this fact because it represents the

division of the general expenses in question by the costs for these two activities, i.e., the costs of

the imported products that were sold, whether or not further manufactured, and the further

manufacturing fees associated with sold products.69 Thus, SeAH’s reported general expense

ratio for PPA recognizes that PPA’s general expenses were incurred in the pursuit of these two

activities and are therefore properly allocated to the cost of sales for all imported products

whether or not further manufactured and any associated further manufacturing fees, both of

which serve as the denominator to PPA’s reported general expense ratio.

        In this matter, the Court disagrees that a portion of the general expenses, which are

attributable to the cost of the imported pipe, that SeAH allocates to the cost of the imported

OCTG that were further manufactured are properly classified and deductible as further

manufacturing expenses under section 772(d)(2) of the Act. Consequently, consistent with the



68
   See Final Results IDM at Comment 6; see also SeAH’s Letter, “Oil Country Tubular Goods from the Republic of
Korea – Response to Sections C, D, and E of Department’s January 10 Questionnaire,” dated February 27, 2018
(SeAH’s February 27, 2018 EQR) at 3-4, where SeAH explains that PPA did not have any production facilities and
that the processing of all imported products was performed by third parties.
69
   See SeAH’s February 27, 2018 EQR at 16 and Appendix E-5, demonstrating that the denominator to PPA’s
reported general expense ratio is the total cost of sales.

                                                      19
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21        Page 20 of 66




Court’s findings, we have adopted a revised approach which does not deduct the cost of imported

pipe as further manufacturing expenses.

        Consistent with our normal practice, we continue to find that general expenses relate to

the entire activities of the company and therefore should be allocated proportionally to those

activities.70 In Hot-Rolled Steel from Brazil, for example, Commerce explained how the general

expenses of an affiliated U.S. importer, which engaged in both further manufacturing and selling

activities, should be treated:

                 G&A activities support the general activities of a company as a

                 whole, including its sales and manufacturing functions. Therefore,

                 consistent with our decision in Line Pipe from Korea, we find it is

                 appropriate to allocate G&A expenses to all company activities

                 where the company engages in both further manufacturing and

                 reselling activities … Thus, if we are now applying the G&A

                 expense ratio to the total cost of all further manufactured and non-

                 further manufactured goods, then the denominator of the ratio,

                 which as reported includes only further processing costs, must be

                 revised to include not only the further processing costs, but also the

                 cost of the imported coils that were further processed, as well as

                 the cost of all non-further manufactured products.71




70
   See, e.g., Welded Line Pipe from the Republic of Korea: Final Determination of Sales at Less Than Fair Value,
80 FR 61366 (October 13, 2015) (Line Pipe from Korea), and accompanying IDM at Comment 20; see also Certain
Hot-Rolled Steel Flat Products from Brazil; Final Determination of Sales at Less Than Fair Value and Final
Affirmative Determination of Critical Circumstances, in Part, 81 FR 53424 (August 12, 2016) (Hot-Rolled Steel
from Brazil), and accompanying IDM at Comment 5.
71
   See Hot-Rolled Steel from Brazil IDM at Comment 5 (citing Line Pipe from Korea).

                                                      20
       Case 1:19-cv-00086-JCG Document 110-1                          Filed 06/30/21         Page 21 of 66




         In CTL Plate France, Commerce also faced the same issue and used the same allocation

of G&A expenses:

                  The record evidence indicates that BSPC engages in both further

                  manufacturing and reselling activities. Therefore, consistent with

                  our decisions in Cold-Rolled Steel from Brazil, Line Pipe from

                  Korea, and Hot-Rolled Steel from Brazil, we find that it is

                  appropriate to allocate G&A expenses to all company activities.72

         Further, we find that it would distort the accuracy of the calculations if we were to

allocate PPA’s company-wide general expense ratio only to two of the three components of the

company’s activities, i.e., the imported products that were not further manufactured and the

further manufacturing fees, but not to the third component, i.e., the imported products that were

further manufactured, where in fact all three activities serve as the denominator for PPA’s

reported general expense ratio calculation.

         The antidumping statute, section 772(d), provides that the price used to establish CEP

must be reduced by certain expenses, such as direct selling expenses, indirect selling expenses,

and costs of any further manufacture or assembly. The courts explained that, “in calculating

U.S. prices using the {constructed export price} methodology, Commerce is to deduct any

expenses generally incurred by or for the account of … the affiliated seller in the United States,



72
  See Certain Carbon and Alloy Steel Cut-to-Length Plate from France: Final Determination of Sales at Less Than
Fair Value, 82 FR 16363 (April 4, 2017) (CTL Plate France), and accompanying IDM at Comment 17 (where
Commerce explained: “In such instances, it is appropriate that the denominator of the G&A expense ratio be revised
to include not only the further processing costs, but also the cost of the imported subject merchandise that was
further processed and the cost of all non-further manufactured products (i.e., the total cost of goods sold) because the
G&A expenses incurred relate to all of the company’s operations. Further, to ensure that the denominator of the
ratio and the per-unit cost to which it is applied are on the same basis, we apply the G&A expense ratio to the per-
unit further manufacturing cost plus the COP of the underlying subject merchandise.”) (citing Certain Cold-Rolled
Steel Flat Products From Brazil: Final Determination of Sales at Less Than Fair Value, 81 FR 44946 (July 29,
2016), and accompanying IDM at Comment 7; Line Pipe from Korea; and Hot-Rolled Steel from Brazil).

                                                          21
         Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21          Page 22 of 66




in selling subject merchandise.”73 In other words, the statute requires that Commerce deduct

both the selling expenses and costs of further manufacture from the price used to determine CEP.

Accordingly, if all G&A expenses incurred by an affiliated U.S. reseller can be treated as indirect

selling expenses when the affiliated U.S. reseller only performs reselling activities, and all G&A

expenses incurred by an affiliated U.S. further-manufacturer/reseller can be treated as further

manufacturing expenses when the affiliated U.S. further manufacturer/reseller performs both

further manufacturing and reselling activities, Commerce unquestionably has the authority to

allocate G&A expenses to both types of activities when both activities occur and to make

appropriate deductions.

           Because it is appropriate to allocate general expenses to the entire activities of the

company, which here incorporate both directly resold products and products resold after further

processing, we have continued to allocate PPA’s general expenses to the further processing fees

and to the costs of the imported products, whether further processed or not. However, in this

remand redetermination, we provide further explanation that the portion of PPA’s general

expenses that is reasonably classified as further manufacturing where applied to the further

manufacturing costs and as indirect selling where applied to the cost of all imported OCTG, i.e.,

the imported OCTG that were further manufactured and the imported OCTG that were not

further manufactured. Accordingly, for further manufactured products, we applied PPA’s G&A

expense ratio to the total cost of further manufacturing, and we included the amount as further

manufacturing under section 772(d)(2) of the Act. Additionally, we applied PPA’s G&A

expense ratio to the COP of the imported OCTG, whether further manufactured or not, and

included the amount as indirect selling expenses under section 772(d)(1)(D) of the Act. This



73
     See United States Steel Corp. v. United States, 712 F. Supp. 2d 1330, 1336 (CIT 2010).

                                                          22
      Case 1:19-cv-00086-JCG Document 110-1                         Filed 06/30/21        Page 23 of 66




revised classification both satisfies the requirements of the statute and allows for a logical and

full accounting of the company’s general expenses. It also complies with the Court’s remand

instructions to recalculate SeAH’s further manufacturing costs in accordance with the law.

        5. SeAH’s Inventory Valuation Losses

        In the Final Results, Commerce included SeAH’s inventory valuation losses as they

pertained to raw materials and WIP in the calculation of SeAH’s total G&A expenses. The

Court found that Commerce failed to cite to relevant record evidence demonstrating that the

inventory valuation losses were actual expenses.74 Citing Torrington, the Court stated that the

inventory valuation losses would seemingly only become realized costs if the raw materials and

WIP inventories were sold.75 Thus, the Court concluded that Commerce’s decision to include

SeAH’s inventory valuation losses as G&A expenses was not supported by substantial evidence

and remanded the issue for further explanation or reconsideration.

        We respectfully disagree with the Court’s finding that Commerce failed to cite relevant

record evidence that demonstrates the inventory valuation losses were indeed expenses. In the

Final Results, Commerce detailed how the inventory valuation losses are recognized by SeAH in

its normal books and records (on the audited income statement).76 In doing so, Commerce

included the requisite citations to the record to support our description of SeAH’s inventory

revaluations, including our statement that the valuation losses are reported in SeAH’s income

statement.77 However, we also recognize that this is a technical issue, and we understand the

Court’s desire to seek further clarity. Consistent with Court’s opinion, we have provided further

explanation of SeAH’s inventory valuation adjustments with additional detail that more clearly


74
   See Remand Order at 75.
75
   See Remand Order at 75-76 (citing Cf. Torrington Co., v. United States, 20 CIT 632, 640 (1996) (Torrington)).
76
   See Final Results IDM at Comment 8.
77
   Id.

                                                        23
      Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21        Page 24 of 66




demonstrates that the inventory valuation losses are indeed recognized as actual expenses in

SeAH’s normal books and records.

        First, the Torrington case addresses inventory carrying costs in the context of an

antidumping proceeding, which are distinct in form and purpose from inventory valuation gains

and losses that are part of a company’s normal books and records. As noted in Torrington,

“{i}nventory carrying costs are designed to measure the cost to a company of holding

merchandise that could be sold to generate revenue. Because raw materials and work in process

are, by definition, not yet salable merchandise {Commerce} bases inventory carrying cost on the

value of finished goods only.”78 In an antidumping proceeding, inventory carrying costs

represent opportunity costs (or interest revenue forgone) that are imputed by respondent

companies based on Commerce’s explicit instructions in its standard section B and C

questionnaires.79 For example, in the instant case, Commerce instructed SeAH to report its

inventory carrying costs in its U.S. sales database to account for “the unit opportunity cost

incurred from the time of final production to the time of arrival in the United States, computed at

the actual cost of short-term debt incurred by your company in the country of exportation.”80

Thus, inventory carrying costs of this type are not normally itemized in a respondent company’s

normal books and records, but rather are imputed adjustments that Commerce makes with the

intention to promote the comparability of the U.S. and comparison market sales prices that are




78
   See Torrington Co, 20 CIT 632, 640 (1996).
79
   See, e.g., SeAH’s Letter, “Oil Country Tubular Goods from the Republic of Korea – Response to Sections C, D,
and E of Department’s January 10 Questionnaire,” dated February 27, 2018 (SeAH’s February 27, 2018 CQR) at 56;
and Notice of Final Results of Antidumping Duty Administrative Review: Carbon and Certain Alloy Steel Wire Rod
from Trinidad and Tobago, 70 FR 12648 (March 15, 2005), and accompanying IDM at Comment 6, where
Commerce explained that “Inventory carrying costs are the interest expense incurred (or interest revenue forgone)
between the time the merchandise leaves the production line at the factory to the time the goods are shipped to the
first unaffiliated customer.”
80
   See SeAH’s February 27, 2018 CQR at 56-57.

                                                        24
      Case 1:19-cv-00086-JCG Document 110-1                         Filed 06/30/21        Page 25 of 66




used in Commerce’s antidumping calculations. Consequently, inventory carrying costs

necessarily relate only to the finished goods that a respondent sold in these markets.

        Inventory valuation gains and losses, however, are recognized by companies, including

SeAH, in their normal books and records in compliance with GAAP. These principles require

the restatement of currently held inventory values to the lower of their cost or net realizable

value.81 The purpose of this rule, which is also a part of U.S. GAAP and International

Accounting Standards, as well as many other national accounting systems, is to comply with a

basic tenet of accounting – the “matching” principle.82 In the context of inventory valuation, the

matching principle requires that a loss of inventory value during a given accounting period be

charged against the revenues of the period in which it occurs.83 In the case of SeAH, the

company’s audited financial statements articulate that SeAH follows the lower of cost or net

realizable value policy for its inventories and that any such losses in inventory value are

recognized as a current expense on the income statement.84

        Thus, the key record evidence that SeAH’s inventory valuation losses are actual and not

imputed expenses is found in SeAH’s audited income statement and in its reported reconciliation

of the total costs from the income statement to the total reported costs.85 While not a separate

line item on SeAH’s income statement, the inventory valuation loss can be seen as a component



81
   See, e.g., SeAH’s Letter, “Oil Country Tubular Goods from the Republic of Korea – Response to the
Department’s May 16 Supplemental Questionnaire,” dated June 8, 2018 (SeAH’s June 8, 2018 SAQR) at Appendix
SA-2-B, note 2(5) to SeAH’s audited financial statements, explaining that SeAH’s inventories are stated at the lower
of cost or net realizable value.
82
   See, e.g., Notice of Final Determination of Sales at Less Than Fair Value: Certain Cut-To-Length Carbon-
Quality Steel Plate Products from Korea, 64 FR 73196, 73204 (December 29, 1999) (CTL Plate Korea Final).
83
   See CTL Plate Korea Final, 64 FR 73196, 73204.
84
   See, e.g., SeAH’s June 8, 2018 SAQR at Appendix SA-2-B, note 2(5) to SeAH’s audited financial statements,
explaining that the inventory valuation loss for inventories reduced to net realizable values are recognized by SeAH
as expenses.
85
   See SeAH’s June 8, 2018 SAQR at Appendix SA-2-B; see also SeAH’s Letter, “Oil Country Tubular Goods from
the Republic of Korea – Response to the Department’s July 20 Supplemental Questionnaire,” dated August 3, 2018
(SeAH’s August 3, 2018 SDQR) at 11, Appendix S2D-6, Appendix S2D-7, and Appendix S2D-8.

                                                        25
      Case 1:19-cv-00086-JCG Document 110-1                     Filed 06/30/21       Page 26 of 66




of the company’s total costs in the overall reconciliation worksheets and supporting

documentation.86 Specifically, SeAH’s overall reconciliation ties the total costs from the audited

income statement to the total costs broken out by business area.87 We can then see from a review

of the specific expense accounts that comprise each business area that SeAH recorded the

inventory valuation losses under the headquarter business area.88 Because the headquarter

business area is a component of the total costs on SeAH’s income statement, we can confirm that

the inventory valuation losses were recognized as expenses on SeAH’s 2017 audited income

statement. Accordingly, because the raw material and WIP inventory valuation losses were

recognized as expenses by SeAH on its audited income statement, we have continued to include

the valuation losses in the calculation of SeAH’s G&A expense ratio.

IV.     INTERESTED PARTY COMMENTS ON DRAFT RESULTS OF

        REDETERMINATION

        On June 4, 2021, we released our Draft Results of Redetermination to interested parties.89

One June 9, 2021, we extended the deadline for interested parties’ comments on the Draft

Results of Redetermination.90 On June 14, 2021, we received comments from U. S. Steel,91 the




86
   See SeAH’s June 8, 2018 SAQR at Appendix SA-2-B; see also SeAH’s August 3, 2018 SDQR at 11, Appendix
S2D-6, Appendix S2D-7, and Appendix S2D-8.
87
   See SeAH’s June 8, 2018 SAQR at Appendix SA-2-B; see also SeAH’s August 3, 2018 SDQR at Appendix S2D-
6.
88
   See SeAH’s August 3, 2018 SDQR at Appendix S2D-7. We note that based on Appendix S2D-6 the costs under
this business area were excluded from the reported costs, thus, there was no double-counting of the inventory
valuation losses.
89
   See Draft Results of Redetermination.
90
   See Memorandum, “SeAH Steel Co. v. United States, Consolidated Court No. 19-00086, Slip. Op. 21-43 (CIT
April 14, 2021) Draft Results of Redetermination Pursuant to Court Remand Oil Country Tubular Goods from the
Republic of Korea: Comment Extension,” dated June 9, 2021.
91
   See U.S. Steel’s Draft Remand Comments.

                                                     26
         Case 1:19-cv-00086-JCG Document 110-1                    Filed 06/30/21       Page 27 of 66




domestic industry,92 ILJIN,93 AJU Besteel,94 Husteel,95 Hyundai Steel,96 SeAH,97 and

NEXTEEL.98 No other interested parties submitted comments.

Issue 1: Particular Market Situation

U.S Steel’s Comments99

     •    If Commerce continues to reverse its determination of the existence of a PMS, it should

          continue to do so under protest.

     •    Commerce should reaffirm its disagreement with the Court’s analyses regarding “old and

          new” evidence and any perceived “yielding” of Commerce’s position regarding global

          overcapacity in its final redetermination.

     •    Commerce should correct the Court’s finding that “none of the cited documents pertain to

          the relevant period of review in this case” regarding government control of the over the

          Korean electrical industry. The record contains Form 20-F filed with the Securities and

          Exchange Commission dated April 2016, which establishes that “the Government

          regulates the rates we charge for the electricity we sell to our customers” and “our ability

          to pass on fuel and other cost increases to our customers is limited.”100 Since this was the

          sole reason for the Court’s negative finding regarding the electricity PMS factor,

          Commerce should correct this erroneous conclusion.




92
   See Domestic Industry’s Draft Remand Comments.
93
   See ILJIN’s Draft Remand Comments.
94
   See AJU Besteel’s Draft Remand Comments.
95
   See Husteel’s Draft Remand Comments.
96
   See Hyundai Steel’s Draft Remand Comments.
97
   See SeAH’s Draft Remand Comments.
98
   See NEXTEEL’s Draft Remand Comments.
99
   See U.S. Steel’s Draft Remand Comments at 2-35.
100
    See U.S. Steel’s Draft Remand Comments (citing Maverick, Tenaris, U.S. Steel, TMK IPSCO, Vallourec, and
Welded Tube USA’s Letter, “Other Factual Information Submission for Valuing the Particular Market Situation in
Korea and Respondents’ CV Profit,” dated May 16, 2018 (PMS Allegation) at Exhibit 4, Sub-Exhibit 6).

                                                      27
           Case 1:19-cv-00086-JCG Document 110-1                    Filed 06/30/21   Page 28 of 66




       •    The Court states that Commerce recalculated the dumping margins in OCTG I and OCTG

            II without a PMS adjustment, but it does not state that Commerce did so under protest.

            Commerce should correct this omission.

       •    The Court states that “Maverick … made the identical four particular market situation

            allegations in OCTG II that Commerce reviewed in OCTG I and submitted the same

            supporting exhibits.”101 This is incorrect; the record in OCTG II contained twenty-nine

            exhibits distinct from the record of OCTG I, and additional updated datasets, which are

            all on the record of this administrative review, distinguishing it from the record of OCTG

            I. Commerce should correct this statement.

       •    The Court states that “Commerce conceded that it presented no evidence to support the

            existence of strategic alliances during the OCTG III period of review,”102 which is untrue.

            Commerce should correct this mischaracterization.

       •    Commerce should continue to protest the various analytical strictures imposed by the

            Court, but it should reverse its position in the final determination and find that record

            evidence supports an affirmative PMS determination.

               o Commerce’s Draft Results of Redetermination appears to suggest that

                    Commerce’s reconsideration was limited to documents that were entirely new to

                    the third administrative review and were not otherwise mentioned in the Remand

                    Order. This was not mandated by the Remand Order and such a narrow remand

                    is not legally permissible. Furthermore, Commerce is not bound by questions that

                    the Court neither considered nor decided and should broaden its consideration of




101
      See U.S. Steel’s Draft Remand Comments at 5 (citing Remand Order at 31).
102
      Id. (citing Remand Order at 51).

                                                        28
Case 1:19-cv-00086-JCG Document 110-1             Filed 06/30/21      Page 29 of 66




       the evidence to include documents, or aspects thereof, that the Court has not yet

       specifically addressed.

    o Commerce concluded that “there is no evidence that any of the respondents

       availed themselves of the programs or that the programs were in effect during the

       POR.” Yet, such evidence does exist on the record.

    o The Court has never considered that government-led restructuring distorted the

       Korean market during the relevant period of review.

    o Commerce implicitly concludes that “additional evidence and data that more

       clearly demonstrate … a trend {of downward pressure on prices in the market} as

       it relates to the POR” is not on the record. The record demonstrates otherwise.

    o If Commerce’s PMS finding in OCTG II were upheld on appeal with the CAFC, a

       PMS finding on this record would a fortiori be entitled to affirmance. In the final

       remand results, Commerce should thus find that a PMS exists, or, at a bare

       minimum, deepen its analysis to acknowledge the supporting record evidence.

       Overcapacity

            Chinese overcapacity distorted the cost of HRC. The Court acknowledged

              evidence that Korea was China’s largest HRC export market in 2014, that

              China was Korea’s largest source of HRC imports from 2012 to 2017.

            Implicit in the USCIT’s conclusions respecting the “particularity” of the

              overcapacity PMS factor in isolation is a definition of “particular market

              situation” wherein each individual factor is by itself particular. This is

              unfaithful to the statutory text, which is unambiguous. Commerce is

              required to determine whether “a particular market situation exists.” The



                                        29
         Case 1:19-cv-00086-JCG Document 110-1                          Filed 06/30/21        Page 30 of 66




                             word “particular” modifies “market situation.” The “market situation,” in

                             a totality of circumstances analysis such as that applied in Commerce’s

                             Final Results, is the collection of all contributing PMS factors. It is thus

                             this collection of factors as a whole that must be “particular,” not the

                             individual factors in isolation.

                          Given that “particular” is a statutory term that may be construed as

                             ambiguous, and given that, Commerce’s interpretation of ambiguous

                             statutory terms is owed deference.

                          Though the statute does not require such qualitative judgment, China was

                             by far Korea’s largest source of HRC imports, by volume.

                         Subsidization

                          The Court’s de facto requirement that Commerce, when weighing both a

                             preliminary and final CVD determination, rely on the more

                             contemporaneous of the two, oversteps the court’s role in reviewing

                             Commerce’s determination for substantial evidence. The CAFC has

                             regularly reaffirmed that it is Commerce’s assigned role to weigh and

                             select among competing evidence, and even where some record evidence

                             is opposed to other evidence relied upon by Commerce, the evidence

                             relied upon can nevertheless constitute “substantial evidence.”103

                          Commerce may further explain its rationale, as outlined above, for relying

                             upon the final results of the CVD investigation in the final remand results.

                             Commerce may, however, believe that the Court’s categorical approach in



103
      Id. at 22 (citing Meridian Prods., LLC v. United States, 890 F.3d 1272, 1281 (Fed. Cir. 2018)).

                                                            30
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21        Page 31 of 66




                          the Remand Order has, in effect, constrained Commerce to rely upon the

                          preliminary results of the first CVD administrative review. If so, it is

                          vital that Commerce say so explicitly and under protest.

                      Even the lower preliminary CVD rate of the first administrative review is

                          indicative of massive subsidization in absolute terms. Commerce should

                          thus continue to find that government HRC subsidization was significant

                          and contributed to a PMS.

                     Strategic Alliances

                      Strategic alliances distorted the cost of HRC and the Court was incorrect

                          to categorize Commerce’s conclusions as “purely speculative.”

                          Commerce reasonably concluded that, given the practical impossibility of

                          uncovering POR-specific clandestine cartel activity within the statutory

                          time limits for Commerce’s administrative review, record evidence

                          establishing longstanding and recent cartel practices and the repeated

                          involvement of four OCTG respondents supported an inference that such

                          distortive practices continued over the POR.

                      When substantial evidence review is properly applied, “the question here

                          is whether the evidence and reasonable inferences from the record support

                          {Commerce’s} finding,”104 “not whether some other inference could

                          reasonably have been drawn.”105




104
  Id. at 28 (citing Matsushita Electric Indus. Co. v. United States, 750 F.2d 927, 933 (Fed. Cir. 1984)).
105
  Id. (citing Daewoo Elecs. Co. v. Int’l Union of Elec., Technical, Salaried & Mach. Workers, AFL-CIO, 6 F.3d
1511, 1520 (Fed. Cir. 1993)).

                                                      31
      Case 1:19-cv-00086-JCG Document 110-1                         Filed 06/30/21        Page 32 of 66




                      Electricity

                       The Korean government’s dominance of the electricity market distorted

                          OCTG production costs and the cost of material inputs, and Seamless Pipe

                          from Korea Commerce has recently found the provision of electricity

                          countervailable.106

                       The CAFC has rejected Commerce’s cost-recovery analysis, specifically

                          its limited focus on KEPCO, stating that Commerce’s “limited analysis

                          does not support its conclusion that electricity prices paid to KEPCO by

                          respondents are consistent with prevailing market conditions because

                          Commerce failed to evaluate the Korean Power Exchange’s (KPX) impact

                          on the Korean electricity market.”107 Specifically, as KPX’s pricing

                          constitutes a significant portion of KEPCO’s total cost it is implausible

                          that Commerce adequately investigated Korea’s prevailing market

                          condition for electricity absent a thorough understanding of the costs

                          associated with generating and acquiring that electricity.

                       Given that domestic producers supplied ample, heretofore unaddressed

                          evidence of far-reaching government control over Korean electricity and

                          pricing during the POR, Commerce should continue to find that such

                          market distortion contributed to Korea’s PMS, for purposes of the final

                          remand results.




106
    Id. at 30 (citing Seamless Carbon and Alloy Steel Standard, Line, and Pressure Pipe from the Republic of Korea:
Preliminary Affirmative Countervailing Duty Determination and Alignment of Final Determination with Final
Antidumping Duty Determination, 85 FR 80024 (December 11, 2020)).
107
    Id. (citing POSCO v. United States, 977 F.3d 1369 (Fed. Cir. 2020) (POSCO v United States)).

                                                        32
Case 1:19-cv-00086-JCG Document 110-1           Filed 06/30/21    Page 33 of 66




         Restructuring

          The Korean government’s restructuring programs evidence pervasive

            HRC market distortion and exacerbated distortions to steelmakers’ cost

            structure.

          Because this factor was not discussed in Commerce’s Final Results, the

            Court did not address the record evidence with respect to this factor.

            Commerce first found Korean government restructuring programs to

            contribute to a PMS in the remand redetermination on the record of the

            second administrative review. The Court reviewed Commerce’s

            determination in OCTG II, but found it unsupported by substantial

            evidence solely because the court found it “unreasonable for Commerce to

            find that a government announcement of industry restructuring efforts five

            months after the OCTG II period of review ended” was indicative of a

            PMS. Five months after the OCTG II POR is directly in the midst of this

            POR and, thus, what the Court previously perceived to be a problem is no

            longer an issue with respect to this review.

         Interplay Between the Factors

          The interplay of these factors exacerbated the PMS in Korea and the Court

            has never meaningfully addressed this.

          Given the overlap in record evidence and prevailing market conditions in

            this review and OCTG II, the foregoing analytical framework and findings

            of fact are equally applicable to this POR.




                                     33
          Case 1:19-cv-00086-JCG Document 110-1                 Filed 06/30/21   Page 34 of 66




ILJIN’s Comments108

      •    Commerce complied with the Court’s instruction by reversing its finding of a PMS in

           Korea with respect to inputs of HRC and removing the PMS adjustment from the

           recalculation of the weighted-average dumping margins for the two mandatory

           respondents.

AJU Besteel’s Comments109

      •    Commerce complied with the Court’s instruction by reversing its finding of a PMS in

           Korea with respect to inputs of HRC and removing the PMS adjustment from the

           recalculation of the weighted-average dumping margins for the two mandatory

           respondents.

      •    Although AJU Besteel agrees with the ultimate decision not to make any PMS

           adjustment, it disagrees with Commerce’s analysis in the Draft Results of

           Redetermination.

Husteel’s Comments110

      •    Commerce’s Draft Results of Redetermination fully complies with the Court’s decision

           regarding the PMS issue. Husteel urges Commerce to adopt without amendment the

           Draft Results of Redetermination regarding the PMS issue as the final remand results in

           this case and transmit those results to the Court.

      •    Husteel notes that it continues to disagree with Commerce’s analysis of the PMS issue.




108
    See ILJIN’s Draft Remand Comments at 1-2.
109
    See AJU Besteel’s Draft Remand Comments at 1-2.
110
    See Husteel’s Draft Remand Comments at 1-2.

                                                      34
          Case 1:19-cv-00086-JCG Document 110-1                           Filed 06/30/21   Page 35 of 66




Hyundai Steel’s Comments111

      •    While Commerce indicated that it disagreed with the Court’s Remand Order on this

           issue, the record shows that a PMS does not exist in this review.

SeAH’s Comments112

      •    After reviewing the evidence identified by domestic interested parties, Commerce

           correctly declined to make an adjustment to CV for the alleged PMS.

      •    While domestic interested parties have asserted that the factors they identified resulted in

           a “distortion” of Korean HRC prices, they have not alleged (and they have identified no

           evidence) that those factors resulted in prices for HRC in Korea that did not reflect the

           COP in the ordinary course of trade. The statute, however, only permits adjustments to

           CV when “a particular market situation exists such that the cost of materials and

           fabrication or other processing of any kind does not accurately reflect the cost of

           production in the ordinary course of trade.”113 Because this allegation failed to meet the

           statutory burden, it should have been rejected ab initio.

NEXTEEL’s Comments114

      •    Commerce’s reversal of the PMS finding and removal of the PMS adjustment in the Draft

           Results of Redetermination complies with the Remand Order.

      •    While NEXTEEL agrees with Commerce’s proposition that “each segment stands on its

           own,” the issue here is whether the record of this administrative review supports the

           conclusion that a PMS exists in this review; the record does not support such a

           conclusion.


111
    See Hyundai Steel’s Draft Remand Comments at 1-2.
112
    See SeAH’s Draft Remand Comments at 1-2.
113
    Id. at 2 (citing 19 U.S.C. § 1677(e), i.e., section 771(e) of the Act).
114
    See NEXTEEL’s Draft Remand Comments at 3-7.

                                                             35
           Case 1:19-cv-00086-JCG Document 110-1                     Filed 06/30/21       Page 36 of 66




       •    The Draft Results of Redetermination states that “the additional evidence on the record,

            which the Court has not previously addressed and rejected, as identified in the remand

            comments by {Petitioners} is insufficient, on its own, to sustain a finding of a

            PMS” is dispositive. Accordingly, Commerce should continue to maintain its

            decision to reverse the PMS finding and remove the PMS adjustment in the final

            redetermination.

Commerce’s Position:

            As an initial matter, we will respond to U. S. Steel’s comments, which reargue the issue

of a PMS beyond addressing the merits of Commerce’s Draft Results of Redetermination. First,

U.S. Steel argues that, should Commerce continue its reversal of an affirmative finding regarding

PMS, it should continue to do so under protest. As explained above in the Analysis section,

Commerce’s remand determination with respect to the issue of PMS was made under protest in

the draft remand and we continue to make our determination under protest in the final

redetermination. Additionally, Commerce continues to respectfully disagree with the Court’s

treatment of “old and new” evidence, as well as maintaining its disagreement with any

interpretation of “yielding” of Commerce’s position regarding global overcapacity.

            To the extent that U.S. Steel contends that the Court’s statement in the Remand Order

that “none of the cited documents pertain to the relevant period of review in this case” regarding

government control of the Korean electrical industry is factually incorrect, we find that U.S.

Steel cited to certain record evidence that is contemporaneous with the POR.115 However,

Commerce is not in a position to reverse the Court’s findings. If U.S. Steel believes that the

Court made factual findings that are manifestly incorrect, then U.S. Steel is free to seek



115
      See U.S. Steel’s Draft Remand Comments at 4 (citing PMS Allegation at Ex. 4, Sub-Ex. 6).

                                                         36
         Case 1:19-cv-00086-JCG Document 110-1             Filed 06/30/21     Page 37 of 66




reconsideration from the Court, if appropriate, or pursue an appeal to an appellate court.

Secondly, U.S. Steel contends that, while it is accurate to state that Commerce recalculated the

dumping margins in OCTG I and OCTG II without a PMS adjustment, to understand the

circumstances of those recalculations, it should be noted that they were conducted under protest.

As a factual matter, U.S. Steel is correct that Commerce recalculated the dumping margins in

OCTG I and OCTG II under protest. However, this remand redetermination stands on its own

and is made independently based on the administrative record of this review in a manner that is

consistent with the Court’s remand opinion and order. Thirdly, U.S. Steel contends that the

records in both OCTG II and this POR are more substantial than that of OCTG I, even though the

Court found that these records as “identical.”116 Once again, Commerce is not in a position to

reverse the Court’s factual findings and, if U.S. Steel believes that the Court made factual

findings that are manifestly incorrect, then U.S. Steel is free to seek reconsideration from the

Court, if appropriate, or pursue an appeal to an appellate court. Finally, U.S. Steel contends that

it is incorrect for the Court to state that, “Commerce conceded that it presented no evidence to

support the existence of strategic alliances during the OCTG III period of review.”117 Although

we respectfully disagree with the Court’s characterization of the agency’s position, as noted

earlier, Commerce is not in a position to reverse the Court’s findings. For the sake of accuracy,

however, we clarify that Commerce stated in the Final Results that, while “the record does not

contain specific evidence showing that strategic alliances directly created a distortion in HRC

pricing in the current period of review,” Commerce agreed, “that the record evidence supports

that such strategic alliances exist in Korea and that these strategic alliances may have affected

prices in the period covered by the original LTFV investigation,” and that these “distortions in


116
      See Remand Order at 31.
117
      Id. at 51.

                                                 37
         Case 1:19-cv-00086-JCG Document 110-1             Filed 06/30/21     Page 38 of 66




the prices of HRC in the past … may continue to impact HRC pricing in a distortive manner

during the instant POR and in the future.”118

           U.S. Steel claims that Commerce’s Draft Results of Redetermination appear to suggest

that our reconsideration was limited to documents that were new to this POR. Such a conclusion

is inaccurate. We reviewed the record of this administrative review as a whole. However, we

cannot ignore the fact that the Court also already reviewed much of the record evidence and

found it insufficient to establish the PMS in its Remand Order. Although we disagree with the

Court’s findings, we cannot reverse the Court’s findings with respect to that evidence. We find

that it would not be productive, at this time, to reargue the very same evidence, which the Court

already found insufficient, as part of this redetermination. Rather, in the Draft Results of

Redetermination, we sought to reexamine and focus on any evidence that interested parties

identified that the Court had not considered in its Remand Order, understanding that the

evidence that had already been examined by the Court had been determined by the Court to be

insufficient to demonstrate a PMS. Had record evidence, including interested parties’ comments

regarding record evidence, provided further evidence that is sufficient to demonstrate the

presence of a PMS, either independently or when coupled with evidence already reviewed by the

Court, Commerce would have reached a different conclusion. However, as stated above, we

cannot find that a PMS exists on the basis of evidence that the Court has already found

insufficient. Therefore, for these final results of redetermination, we have continued to reverse

our application of a PMS and remove any PMS adjustments from the margin calculations for the

mandatory respondents and non-examined companies.




118
      See Final Results IDM at Comment 1-B.

                                                 38
          Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21    Page 39 of 66




            In response to U.S. Steel’s arguments that Commerce should find that a PMS does exist,

or expand its analysis, we will address each of the five factors presented by U.S. Steel below.

Overcapacity

            We addressed this factor specifically in the Draft Results of Redetermination because, as

stated above in the Analysis section, we find that the evidence of overcapacity could be

indicative of the presence of a PMS in Korea. We continue to find that the record contains data

that demonstrate the acute and particular presence of overcapacity in the Korean market.

However, a party alleging the existence of a PMS must demonstrate that this overcapacity has

led to a situation in which, “the cost of materials and fabrication or other processing of any kind

does not accurately reflect the cost of production in the ordinary course of trade.”119 In other

words, the overcapacity factor, which we believe could be a factor contributing to a PMS in this

proceeding, is not enough to make an affirmative PMS determination unless a party demonstrates

that overcapacity led to a situation in which, “the cost of materials and fabrication or other

processing of any kind does not accurately reflect the cost of production in the ordinary course of

trade.”120 The statute requires a second step of demonstrating that this overcapacity, or any other

factor, is distorting the COP such that it no longer reflects the COP in the ordinary course of

trade. On this specific record, consistent with evidentiary findings that the Court already made,

we find that this has not been demonstrated by U.S. Steel or other domestic interested parties.

Subsidization

            We also addressed this factor in our Draft Results of Redetermination, insofar as we

stated subsidization may contribute to a PMS, even when subsidies have not been found to be

countervailable or have not been examined in a CVD proceeding. We agree with U.S. Steel that


119
      See section 771(e) of the Act.
120
      See section 771(e) of the Act.

                                                    39
      Case 1:19-cv-00086-JCG Document 110-1                 Filed 06/30/21      Page 40 of 66




it is Commerce’s role to weigh and select among competing evidence, as we have done in this

proceeding, and will continue to consider evidence on the record, which may or may not be

strictly contemporaneous to a POR. However, the Court has already found that the evidence of

subsidization on the record is insufficient.121 The Court made it clear that it was unreasonable

for Commerce to rely on the final results of CVD investigation of hot-rolled steel from Korea

and, thus, despite our respectful disagreement with the Court, we can no longer consider the

determination from the CVD investigation to be evidence of subsidization in the context of this

remand. Furthermore, to the extent that U.S. Steel contends that in relying on the rate from the

administrative review of hot-rolled steel from Korea the Court did not address the fact that CVD

rates are calculated as a percentage of sales and that even lower subsidization rates still reflect

massive subsidization,122 Commerce has no authority to overrule the Court’s analysis and

findings, even if it disagrees with them. Accordingly, under respectful protest, we find,

consistent with the Court’s decision, that there is not sufficient record evidence that subsidization

programs were in effect during the POR for Commerce to make an affirmative PMS

determination that can be sustained by the Court.

Strategic Alliances

        As an initial matter, we also respectfully disagree with the Court’s characterization of this

finding as “speculative.”123 Factors present in any market, whether or not those factors

contribute to a PMS, do not always fall neatly within periods of review. Rather, factors like

strategic alliances can have effects which may stretch out for long periods of time – far beyond

the periods of review in which the strategic alliances were first established or in effect.



121
    See Remand Order at 42-43.
122
    See U.S. Steel’s Draft Remand Comments at 24-25.
123
    See Remand Order at 36.

                                                       40
      Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21        Page 41 of 66




Moreover, U.S. Steel contends that there is “a practical impossibility of uncovering POR-specific

clandestine cartel activity within the statutory limits of Commerce’s administrative review” and

the fact that it took fourteen years for the Korean government to uncover and investigate

longstanding and recent cartel practices and the repeated involvement of four OCTG respondents

demonstrates that it is practically impossible to require petitioners to produce POR-specific

evidence of such activities.124 As we understand U.S. Steel’s argument, it appears to contend

that the Court has established a standard that is practically impossible to meet. However, even if

we were to agree with U.S. Steel, Commerce has no authority to reverse the Court and establish a

different standard. Accordingly, under respectful protest and consistent with the Court’s

decision, we find that the evidence supporting the factor of strategic alliances is not sufficient to

demonstrate the existence of a PMS, whether alone or coupled with the other factors alleged in

this proceeding.

Electricity

        U.S. Steel contends that the CAFC reversed and remanded Commerce’s subsidy analysis

in POSCO v United States125 and, thus, rendered the Court’s reliance on non-countervailability

of Korea’s government-controlled electricity market inapposite.126 As an initial matter, the

POSCO litigation is still ongoing and has not yet reached its final and conclusive resolution.

Moreover, the Court expressly referenced the POSCO decision in its Remand Order127 and, thus,

it is clear to us that the Court was well-aware of the CAFC decision in POSCO when it remanded



124
    See U.S. Steel’s Draft Remand Comments at 26-27.
125
    See POSCO v United States.
126
    See U.S. Steel’s Draft Remand Comments at 30.
127
    See Remand Order at 40-41, fn. 8 (“This court’s decision in POSCO v. United States, 43 CIT __, 378 F. Supp. 3d
1348 (2019), sustaining the AFA-based subsidy rate of 41.57% assigned in the countervailing duty investigation,
was vacated and remanded for further proceedings consistent with POSCO v. United States, 977 F.3d 1369 (Fed.
Cir. 2020), by an order issued as a mandate on March 4, 2021. See POSCO v. United States, Appeal No. 19-2095
(Fed. Cir. March 4, 2021).”).

                                                       41
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21       Page 42 of 66




the case to Commerce. U.S. Steel’s disagreement with the Court’s decision in this proceeding

does not invalidate the CIT holding with respect to the electricity factor. Commerce has no

authority to overrule and reverse the decision of the Court. Accordingly, we have complied with

the Court’s decision under protest. To the extent that U.S. Steel contends that “the USCIT’s

conclusion in Slip Op. 21-43 amounts to an easily corrected misapprehension of the record,”128

Commerce’s redetermination results are not an appropriate forum for correcting alleged judicial

errors. If U.S. Steel believes that the Court misapprehended the record, U.S. Steel is free to seek

reconsideration from the Court or appeal this aspect of the Court’s decision to the CAFC, if

appropriate. Finally, U.S. Steel contends that Commerce recently found the provision of

electricity countervailable in a preliminary determination of Seamless Pipe from Korea.

Although we note that a subsidy need not necessarily be countervailable in order to contribute to

a PMS, US Steel’s argument regarding the affirmative determination in Seamless Pipe from

Korea does not apply due to Commerce’s final determination that there is no benefit However,

more recently, Commerce has found no countervailable subsidies for the provision of

electricity.129

Restructuring

        We find the evidence presented by U.S. Steel regarding restructuring to be salient to this

redetermination. As stated above in the Analysis section, this factor, “could be evidence that

Commerce would find demonstrative of a PMS.” We agree with U.S. Steel that the evidence

cited is now within the POR, resolving the timing problem cited by the Court regarding this

factor in OCTG II. Based on our review of the record before us, we find there is information on


128
   See U.S. Steel’s Draft Remand Comments at 31.
129
   See “Seamless Carbon and Alloy Steel Standard, Line, and Pressure Pipe from the Republic of Korea: Final
Affirmative Countervailing Duty Determination,” (signed June 25, 2021, not yet published), and accompanying
IDM at Comment 1.

                                                      42
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21       Page 43 of 66




this record that the programs were in effect during the POR, as argued by U.S. Steel.

Specifically, U.S. Steel cites to an article stating that the “Ministry of Trade, Industry and Energy

… gave the green light to the steelmaking conglomerates’ restructuring plans under the One-Shot

Act that will allow the two companies to receive a {sic} wide ranging government support

including fast-track procedures of mergers and acquisitions, tax benefits and research and

development aid for their business reform efforts.”130 U.S. Steel also cites the Korean Export-

Import Bank’s conclusion that, “reducing production volumes to cope with the global oversupply

is only a short-term solution, {and} stress{ed} that the domestic steel industry should undergo

fundamental changes through mergers and acquisitions.”131

        As U.S. Steel states, this factor was not discussed in the Final Results; however, this was

because U.S. Steel did not argue during the underlying administrative review that this was a

contributing factor. Indeed, “Commerce first found Korean government restructuring programs

to contribute to a PMS in the remand redetermination on the record of the second administrative

review,”132 which was prepared after the final results of this third administrative review. As in

OCTG II, when Commerce first made this finding in its remand redetermination, we found that

this may be a contributing factor to a PMS. However, the Court found that remand

redetermination unsupported by record evidence because the record evidence was not

contemporaneous with the POR. That said, now these articles and statements on the record of

this POR involve actions or announcements that fall within the period of review, as explained

earlier, and announce plans, intentions, or approved programs by the Korean government to




130
    See U.S. Steel’s Draft Remand Comments at 11 (citing “Hyundai Steel, Dongkuk Steel Become Latest
Beneficiaries of Fast-Track Restructuring Program,” Pulse by Maeil Business News Korea, dated November 23,
2016).
131
    Id. at 12 (citing “Hyundai Steel strongly denies merger with POSCO,” Korea Herald, dated November 1, 2016).
132
    Id. at 32.

                                                      43
      Case 1:19-cv-00086-JCG Document 110-1                Filed 06/30/21     Page 44 of 66




assist Korean steel producers’ restructuring efforts in response to Chinese overcapacity. Thus,

we find that such programs may contribute to a PMS, and we agree with U.S. Steel that this

factor was not addressed in the Remand Order.

Interplay Between the Factors

       As Commerce determined in OCTG I and OCTG II, the interplay between these factors is

an important factor itself when evaluating a PMS allegation. It is true, as U.S. Steel argues, that

factors can exacerbate one another resulting in a distortion which is greater than the effect of any

number of individual factors. To the extent that U.S. Steel believes the Court has erred in not

meaningfully addressing the interplay between the factors, U.S. Steel is free to seek

reconsideration or appeal, if appropriate. Commerce has no authority to overrule the Court.

       While we continue to believe that it is not necessary for any single factor to demonstrate

the existence of a PMS on its own, a party should demonstrate both the existence of the factors

and the resulting distortions on the COP, or other factors which have been shown to distort the

COP, for the interplay of those factors to be considered as part of Commerce’s analysis. As

discussed above, consistent with the Court’s opinion and under respectful protest, we find that

the record evidence is insufficient to sustain an affirmative PMS finding. Therefore, we find that

any interplay of these factors also is not sufficient in this instance for Commerce to make an

affirmative PMS determination and PMS adjustment.

       In response to ILJIN’s, AJU Besteel’s, Husteel’s and Hyundai Steel’s comments, we

agree that our Draft Results of Redetermination comply with the Court’s Remand Order.

However, as discussed in the Analysis section above, we continue to respectfully disagree with

the Court’s method of analysis as well as its findings regarding certain evidence on the record of

this review.



                                                 44
           Case 1:19-cv-00086-JCG Document 110-1              Filed 06/30/21    Page 45 of 66




            In response to SeAH’s comments, we agree that the statute allows for adjustments when

the COP does not reflect the ordinary course of trade. However, we do not agree with SeAH’s

comment that Commerce should have declined to make an adjustment in the Final Results. As

expressed in the Analysis section above, we conducted this remand under protest and consistent

with the Court’s Remand Order.

            We note NEXTEEL’s agreement with Commerce’s statement that each segment stands

on its own, and we will continue to evaluate the evidence of future segments as they relate to the

respective periods of review. Therefore, as stated above, record evidence in one review may not

have been enough to demonstrate a contributing factor of a PMS, but evidence with respect to

the same factor in another review may play a crucial role in Commerce’s determination of a PMS

in that review.

Issue 2: NEXTEEL’s Allocation of Costs

NEXTEEL’s Comments

       •    Commerce’s Draft Results of Redetermination comply with the Court’s Remand Order.

            In the final results of redetermination, Commerce should maintain its decision to reverse

            the allocation of NEXTEEL’s non-prime cost made in the Final Results and rely on the

            actual costs of producing prime and non-prime products as reported by NEXTEEL.133

Hyundai Steel’s Comments

       •    Commerce’s Draft Results of Redetermination comply with the Court’s Remand Order.

            Hyundai Steel supports Commerce’s decision regarding the allocation of costs for

            NEXTEEL’s non-prime products.134




133
      See NEXTEEL’s Draft Remand Comments at 7.
134
      See Hyundai Steel’s Draft Remand Comments at 2.

                                                        45
          Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21          Page 46 of 66




U.S. Steel’s Comments

      •    In Dillinger, the Federal Circuit found that Commerce had improperly allocated costs

           between Dillinger’s non-prime and prime products based on Dillinger’s books and

           records because those books and records allocated costs based on selling price and

           therefore “did not reasonably reflect the costs associated with the production and sale of

           the merchandise as required by 19 U.S.C. § 1677b(f).”135 Accordingly, Commerce was

           remanded to determine the actual costs of prime and non-prime products.136

      •    In the Remand Order, the court equated Commerce’s adjustment in the Final Results with

           the situation presented in Dillinger.137 However, Commerce can “allocate costs based on

           the actual costs of prime and non-prime products” in compliance with the terms of the

           Court’s Remand Order,138 while explaining how Dillinger does not control Commerce’s

           adjustment in this action.

      •    Dillinger does not require Commerce to simply rely on NEXTEEL’s costs as reported.139

      •    In Dillinger, Commerce was relying on respondent’s price-based cost allocation records,

           which the U.S. Court of Appeals for the Federal Circuit (CAFC) determined did not

           reasonably reflect production costs. In the instant case, Commerce deviated from the

           costs reported in NEXTEEL’s books and records by adjusting the reported costs of prime

           OCTG.

      •    In other words, Commerce’s decision to rely on actual costs as reported by NEXTEEL

           complies with the CAFC’s holding in Dillinger, only if NEXTEEL’s reported actual


135
    See U.S. Steel’s Draft Remand Comments at 35 (citing Dillinger).
136
    Id. at 35-36 (citing Dillinger at 1324, noting that the CIT declined to hold oral arguments, therefore, the parties
were never given an opportunity to brief or argue the points raised in Dillinger).
137
    Id. at 36 (citing Remand Order at 58-61).
138
    Id. (citing Remand Order at 61).
139
    Id. (citing Draft Results of Redetermination at 12 and Remand Order at 12).

                                                           46
          Case 1:19-cv-00086-JCG Document 110-1                      Filed 06/30/21        Page 47 of 66




           costs both comply with Korean GAAP and reasonably reflect the costs associated with

           the production and sale of the merchandise.140

      •    The Court concluded that subject merchandise is limited to prime OCTG products.141 In

           the Final Results, Commerce correctly determined that NEXTEEL’s recorded cost for

           prime OCTG products did not accurately reflect the costs associated with its

           production.142

      •    NEXTEEL’s unintentional manufacture of non-prime products is an actual cost in its

           production of prime OCTG that the statute, and the CAFC in Dillinger, require

           Commerce to account for in its allocation methodology. Consistent with Commerce’s

           existing methodology, Commerce accounted for these costs by treating non-prime

           merchandise akin to scrap produced during the manufacture of OCTG.143

      •    NEXTEEL can recover some of the costs of producing non-prime products by scrapping

           or selling these products. However, the costs of producing these non-prime products are

           OCTG production costs. Commerce’s allocation methodology in the Final Results

           intended to account for this commercial reality and further recognize Korean GAAP.

      •    To capture all of the costs associated with the production and sale of prime OCTG

           merchandise, Commerce must include not only NEXTEEL’s reported costs of production

           for prime merchandise but also the costs of the associated production failures that

           unintentionally result in the manufacture of non-prime products (i.e., the difference

           between NEXTEEL’s reported production costs for non-prime merchandise and the

           amount it is able to recover through their sale).


140
    Id. at 37 (citing Dillinger at 1321, quoting section 773(f)(1)(A) of the Act).
141
    Id. at 38 (citing Remand Order at 61).
142
    Id. (citing, e.g., Final Results IDM at Comment 12).
143
    Id. at 38-39 (citing Dong-A Steel Co. v. United States, 337 F. Supp. 3d 1356, 1368 (CIT 2018)).

                                                         47
          Case 1:19-cv-00086-JCG Document 110-1                Filed 06/30/21   Page 48 of 66




      •    In accordance with Dillinger, Commerce’s allocation methodology in the Final Results

           reasonably and accurately accounted for these costs, while Commerce’s revised approach

           in the Draft Results of Redetermination does not.

Commerce’s Position:

           We disagree with U.S. Steel. In Dillinger, the CAFC clearly stated that Commerce was

required to determine the actual costs of prime and non-prime products.144 In the instant case,

NEXTEEL does not separately classify prime and non-prime products, nor does it value these

products differently for inventory purposes, because the costs incurred in manufacturing them

are the same.145 In its normal books and records, NEXTEEL calculates the cost for non-prime

products in the same manner as prime products.146 Consequently, NEXTEEL’s reported costs

reflect the actual costs of producing its prime and non-prime products as required by the court in

the Remand Order.147 Therefore, for purposes of this redetermination and consistent with the

CAFC decision in Dillinger,148 we have continued to reverse the adjustment made in the Final

Results and rely on the actual costs of prime and non-prime products as reported by NEXTEEL.

Issue 3: NEXTEEL’s Production Line Suspension Costs

NEXTEEL’s Comments

      •    Commerce’s Draft Results of Redetermination do not comply with the Court’s Remand

           Order. Although Commerce references the statute and the agency’s practice, the reasons

           identified in Commerce’s explanation do not cast doubt that there is any deficiency in




144
    See Dillinger at 1324.
145
    See NEXTEEL’s June 7, 2018 SQR at SD-5.
146
    See NEXTEEL’s Cost Verification Report at 17.
147
    See Remand Order at 60-61 and 76.
148
    See Dillinger at 1318, 1324.

                                                    48
        Case 1:19-cv-00086-JCG Document 110-1                    Filed 06/30/21       Page 49 of 66




         NEXTEEL’s records.149 NEXTEEL’s classification of its suspended loss accurately

         reflects the costs in accordance with NEXTEEL’s books and records that are consistent

         with Korean GAAP.

    •    Reallocating NEXTEEL’s production line suspension costs does not “reasonably reflect

         the costs associated with the production and sales of the merchandise,”150 because it

         reattributes costs of production for non-subject merchandise indirectly to subject

         merchandise through G&A.

    •    Suspended losses are not related to the company’s overall management of its operations,

         but rather consisted of manufacturing-related expenses NEXTEEL incurred on specific

         production lines that were temporarily suspended. Although production was suspended,

         those costs were still associated with those specific lines and those specific, non-subject

         products.

    •    Commerce has not articulated a standard for differentiating between routine shutdowns

         (which do not warrant cost reclassification) and more prolonged shutdowns (a situation

         which Commerce views as appropriate to reclassify costs).

    •    Commerce has also not explained why it considers these particular suspensions to have

         been “for an extended period of time during the POR.”151 Neither has Commerce pointed

         to anything with specificity to provide clarity to respondents as to which production

         suspensions may be considered to be “temporary” and which might be considered to go

         on for an “extended period.”



149
    See NEXTEEL’s Draft Remand Comments at 7-8 (citing Remand Order at 63 and Draft Remand Results at 14-
15).
150
    See NEXTEEL’s Draft Remand Comments at 9 (citing 19 U.S.C. 1677b(f)(1)(A)), i.e., section 773(f)(1)(A) of
the Act).
151
    See NEXTEEL’s Draft Remand Comments at 10 (citing Draft Results of Redetermination at 15).

                                                      49
       Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21     Page 50 of 66




U.S. Steel’s Comments

   •    In its Draft Results of Redetermination, Commerce fully explained why relying on the

        costs reported in NEXTEEL’s books and records was inappropriate in this circumstance

        and why an adjustment was required.

   •    Commerce explained that once a production line is suspended for non-routine, non-

        maintenance reasons those shuttered production lines no longer produce (and are no

        longer intended to produce) product that can bear the burden of the costs associated with

        ownership and upkeep of those production lines. Instead, suspended production lines are

        akin to idle assets “that relate {} to the general operations of the company as a whole, and

        not to the manufacture of specific products.” Commerce’s established practice with

        respect to such idle assets is to include depreciation as part of the G&A expense ratio.

   •    Commerce explained that NEXTEEL’s allocation of the shutdown expenses to COGS

        was unreasonable because no product was produced while the lines were shuttered, and

        thus no revenue was generated. Therefore, “the costs associated with the suspended

        production lines were necessarily covered by all the other products NEXTEEL produced”

        and thus appropriately included in NEXTEEL’s G&A expense, which is allocated among

        all of NEXTEEL’s products, including OCTG.

   •    Because NEXTEEL’s ordinary books and records did not reasonably reflect its actual

        costs, Commerce appropriately adjusted its dumping calculations.

Commerce’s Position:

        We disagree with NEXTEEL’s contention that Commerce’s Draft Results of

Redetermination failed to comply with the Court’s Remand Order and that the reasons identified

in Commerce’s explanation do not articulate any deficiency in NEXTEEL’s records. In the


                                                 50
      Case 1:19-cv-00086-JCG Document 110-1                   Filed 06/30/21      Page 51 of 66




Draft Results of Redetermination, we stated that, consistent with section 773(f)(1)(A) of the Act,

Commerce normally relies on data from a respondent’s normal books and records where those

records are prepared in accordance with the GAAP of the exporting country and reasonably

reflect the costs associated with the production and sales of merchandise. However, in those

instances where it is determined that a company’s normal books and records do not reasonably

reflect the production costs of the merchandise under consideration, Commerce has the authority

to adjust the costs as necessary, if there is sufficient record evidence to support an adjustment.152

        In NEXTEEL’s normal books and records, the costs related to the suspended production

lines were not assigned to products, but rather were transferred directly to COGS without

assignment to specific products.153 The costs related to these suspended lines were also excluded

from the reported costs (i.e., not included in either per-unit COM or in G&A expense).154 No

revenue from any products normally produced on those lines was generated for the period

because those production lines were suspended and not producing products.155 Therefore, the

costs associated with the suspended production lines were necessarily covered by NEXTEEL

generally, that is by all the other products NEXTEEL produced. Section 773(b)(3)(B) of the Act

directs Commerce to include as part of COP costs associated with the general operations of the

company (i.e., “general” expenses of the company that are not directly associated with a

product). NEXTEEL’s classification of these costs as part of COGS but not to any product

therein does not reasonably reflect the production costs of the merchandise under consideration

or the other products included within COGS. Consequently, Commerce adjusted NEXTEEL’s




152
    See, e.g., Acetone from Korea IDM at Comment 1.
153
    See NEXTEEL’s February 27, 2018 CDQR at D-10 and D-11; see also NEXTEEL’s Cost Verification Report at
2 and 12-13.
154
    See NEXTEEL’s June 7, 2018 SQR at SD-8; see also NEXTEEL’s Cost Verification Report at 2 and 12-13.
155
    See NEXTEEL’s February 27, 2018 CDQR at 10-11.

                                                   51
      Case 1:19-cv-00086-JCG Document 110-1                   Filed 06/30/21      Page 52 of 66




reported costs to allocate the suspended production lines cost to G&A expenses, and thus to be

carried by the overall production and sales of the company.

        We also disagree with NEXTEEL that the expenses in question are manufacturing-related

expenses as they were not reflected in the company’s normal books and records in inventory or

product costs. As explained in the cost verification report, the assets associated with these

production lines were idle throughout fiscal years 2016 and 2017, and the related labor and

overhead (e.g., depreciation, etc.) costs were not attributed to any products, but rather were

recorded directly to COGS.156 When products are being produced on these production lines, the

expenses would relate to manufacturing-specific products; however, during these long down

periods, no products were manufactured as the operations were suspended and the assets are held

for some future use, can reasonably be attributed to the general expenses of the company as a

whole.157

        Further, we disagree with NEXTEEL that suspended losses are not related to the

company’s overall management of its operations and reallocating NEXTEEL’s production line

suspension costs does not “reasonably reflect the costs associated with the production and sales

of the merchandise.” Costs related to a prolonged shutdown are absorbed by the operations of

the whole company and are considered general in nature.158 As explained above, suspended

lines, akin to idled assets, remain available to the company pending resumption of production on

those lines, and represent excess capacity held by the company.159 We consider the cost of

holding idle assets a period cost that relates to the general operations of the company as a whole,




156
    See NEXTEEL’s Cost Verification Report at 2 and 12-13.
157
    See NEXTEEL’s February 27, 2018 CDQR at D-10 and D-11; see also NEXTEEL’s Cost Verification Report at
2 and 12-13.
158
    See OCTG from Korea POR 1 IDM at Comment 34.
159
    See PSF from Korea IDM at Comment 8.

                                                   52
      Case 1:19-cv-00086-JCG Document 110-1                         Filed 06/30/21         Page 53 of 66




and not to the manufacture of specific products. Our practice has been to include depreciation on

idle assets as part of the calculation of the G&A expense ratio.160 Accordingly, Commerce

reasonably associated these costs with the general operations of the company as a whole,

essentially idle assets, and it was reasonable for Commerce to allocate such costs as part of G&A

expenses. The Court recently sustained Commerce’s allocation of NEXTEEL’s suspended

losses to G&A expenses in Husteel Co. Ltd. et al. v. US:

        The court cannot say that it is unreasonable for Commerce, in its expertise, to

        determine that a company’s attribution of costs relating to the extended

        suspension of certain non-subject product lines as costs of goods sold results in an

        inaccurate reflection of the general expenses incurred in the production of subject

        merchandise. Although a company may shut down product lines from time to

        time for various intervals, at some point an extended shutdown suggests that the

        costs of that product line are more akin to expenses borne by the company in its

        general operations. Therefore, Commerce’s determination is sustained.161

        NEXTEEL’s argument that suspended losses consisted of expenses NEXTEEL incurred

on specific production lines is off point as there were no products produced to which to attach

such costs. In the suspended loss schedule provided by NEXTEEL during the cost verification,

it was evident that expenses related to the suspended production lines were incurred continuously

for very long periods.162 The production shutdown started before the POR and continued after

the POR, establishing that it was not a routine shutdown but a prolonged shutdown for an

extended period.163 A routine shutdown (i.e., maintenance shutdowns for short periods) is


160
    See Pasta from Italy IDM at Comment 7.
161
    See Husteel Co. Ltd. et al. v. US, Consol. Court No. 19-00112, Slip Op. 21-70 (CIT June 7, 2021).
162
    See NEXTEEL’s Cost Verification Report at CV-6.
163
    See NEXTEEL’s Cost Verification Report at CV-6.

                                                        53
          Case 1:19-cv-00086-JCG Document 110-1              Filed 06/30/21     Page 54 of 66




required by the company to repair machines to keep them efficient. While no specific time is

associated with a routine shutdown, normally the shutdown is short-term. In the instant case, the

shutdown was not a short-term, routine shutdown.

           NEXTEEL argues that Commerce has not pointed to anything with specificity to provide

clarity to respondents as to which production suspensions may be considered to be temporary

and which might be considered to go on for an extended period. However, as noted by the Court

in Husteel Co. Ltd. et al. v. US, NEXTEEL cites no authority to support the position that

Commerce may not assess the length of a shutdown on a case-by-case basis.164 On the facts

before us, the shutdown started before the POR and continued after the POR,165 which

demonstrates that this shutdown is an extended period shutdown.

Issue 4. SeAH’s Further Manufacturing Costs

Domestic Industry’s Comments166

      •    Commerce’s approach on remand satisfies the statutory requirements, is supported by

           substantial evidence and addresses the concerns raised in the Court’s Remand Order.

      •    Commerce’s approach to allocating general expenses is driven by how SeAH has

           reported its data, and Commerce’s statutory obligations that “the price used to establish

           {CEP} must be reduced by certain expenses, such as direct selling expenses, indirect

           selling expenses, and costs of any further manufacture or assembly.”

      •    SeAH has reported PPA’s G&A expenses as a percentage of its company-wide activities

           and PPA’s only activities are the importing and reselling products and arranging for third

           parties to further manufacture certain imported products before their resale. Thus, on



164
    See Husteel Co. Ltd. et al. v. US.
165
    See NEXTEEL’s Cost Verification Report at CV-6.
166
    See Domestic Industry’s Draft Remand Comments at 3-6.

                                                     54
           Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21      Page 55 of 66




            remand, Commerce continues to allocate PPA’s G&A expenses to all of PPA’s activities

            – the importation of pipes and the further manufacturing – but provides further

            clarification for why this is reasonable and in accordance with law.

       •    Commerce distinguishes between “the portion PPA’s general expenses that is reasonably

            classified” as (1) “further manufacturing where applied to further manufacturing costs”;

            and (2) “indirect selling where applied to the cost of all imported OCTG” whether further

            manufactured or not.

       •    Thus, Commerce addresses the Court’s specific concern that the COP of the imported

            OCTG is not a cost incurred for further manufacture by considering the G&A expenses

            related to the imported pipe cost to be indirect selling expenses.

       •    Commerce’s approach is reasonable and in accordance with the statute. Since PPA’s

            essential function is to sell SeAH’s pipe, the “general expenses” of PPA all relate to that

            function and can all be treated fairly as “indirect selling expenses.” However, because

            part of the sales involves further manufacturing, a part of those general expenses can also

            be reasonably attributed to that further manufacturing activity and be deducted, as

            directed by the statute.

       •    Commerce should amend its Draft Results of Redetermination margin programming

            language to reflect the reclassification of the imported pipe general expenses to indirect

            selling expenses.

SeAH’s Comments167

       •    The Draft Results of Redetermination concede that PPA’s reported G&A expenses

            related to all of PPA’s activities.


167
      See SeAH’s Draft Remand Comments at 3-6.

                                                     55
    Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21      Page 56 of 66




•    The statute does not authorize Commerce to deduct all expenses incurred by a U.S.

     affiliate when calculating CEP, instead, the statute provides a list of permissible

     deductions.

•    While it is Commerce’s practice to recognize as indirect selling expenses all G&A

     expenses of a company that is performing only reselling activities, in its Draft Results of

     Redetermination Commerce falsely contends that it can deduct as further manufacturing

     all G&A expenses where an affiliated company performs both further manufacturing and

     selling.

•    Because PPA’s G&A expenses relate to PPA’s overall activities, they necessarily relate

     to activities that go beyond further manufacturing. While it may be permissible to

     allocate a portion of the G&A expenses to further manufacturing and deduct those from

     CEP, there is no provision in the statute to adjust CEP for the G&A expenses that are

     related to PPA’s other activities.

•    It should be noted that classifying a portion of G&A expenses as further manufacturing

     does not transform the G&A expenses into manufacturing expenses. Commerce treats

     G&A expenses as part of the COP, not the cost of manufacturing, thus, it is only under

     long-standing Commerce practice that a portion of G&A expenses have been allowed to

     be considered further manufacturing costs.

•    While Commerce may allocate G&A expenses to all activities of the company, that does

     not transform the nature of the expense. G&A expenses allocated to further

     manufacturing and other company activities are still G&A expenses. Because the G&A

     expenses relating to non-manufacturing activities do not fall under any of the statutory

     adjustments to the CEP, they may not be deducted from the U.S. price.


                                              56
       Case 1:19-cv-00086-JCG Document 110-1                          Filed 06/30/21         Page 57 of 66




Commerce’s Position:

         Commerce’s approach complies with the statutory requirement that Commerce deduct

both the selling expenses and the costs of further manufacturing from the price used to determine

the CEP. SeAH agrees that PPA’s G&A expenses are related to all of PPA’s activities and

SeAH also agrees that where a company performs only reselling functions its G&A expenses are

properly and wholly classified as indirect selling expenses. However, SeAH contends that if an

affiliated company engages in both further manufacturing and reselling activities, there is a

loophole in the statute that prohibits the recognition of all G&A expenses. According to SeAH,

had the affiliated company only imported and resold the product, the associated G&A expenses

are properly recognized as indirect selling expenses, however, if the imported product is further

manufactured in any way, Commerce is precluded from recognizing the portion of G&A

expenses previously allocated to those imported products, i.e., the amounts which were

previously considered indirect selling expenses.

         This argument improperly asks Commerce to ignore a significant portion of G&A

expenses. The statute directs Commerce to reduce the U.S. price by any selling expenses and

further manufacturing costs.168 Further, it is significant that PPA is not performing further

manufacturing on its own and does not maintain any production facilities for further

manufacturing.169 Rather, these processes are performed by tollers, and SeAH’s involvement in

further manufacturing is perfunctory in nature and is limited to paying a processing fee, which

we accounted for as a further manufacturing expense.170 Apart from paying the processing fee to


168
    See section 772(d)(1) of the Act (The price used to establish CEP “shall also be reduced by” the amount of any
selling expenses “generally incurred by or for the account of … the affiliated seller in the United States, in selling
the subject merchandise (or subject merchandise to which value has been added)”); id. section 772(d)(2) of the Act
(noting that price used to establish CEP “shall also be reduced by... the cost of any further manufacture or
assembly”).
169
    See SeAH February 27, 2018 EQR at 3-4.
170
    Id.

                                                          57
      Case 1:19-cv-00086-JCG Document 110-1                        Filed 06/30/21        Page 58 of 66




the tollers, which we accounted for, SeAH is predominantly a selling entity and, thus, it is

reasonable to treat the portion of its G&A expenses that are related to the cost of the imported

products as selling expenses.

        Furthermore, the Court did not question Commerce’s allocation of PPA’s G&A expenses

to PPA’s further manufacturing costs, yet SeAH seeks to relitigate this aspect of Commerce’s

determination, which the Court did not reverse, by redefining further manufacturing.

Specifically, SeAH equates further manufacturing to cost of manufacturing (COM) while

Commerce has defined it historically as including all activities associated with further processing

the product and thus more akin to the COP.171 While noting that Commerce’s consistent practice

has been to allocate a portion of G&A expenses to further manufacturing costs, SeAH argues that

as a matter of law G&A expenses are not “manufacturing” costs and therefore may not be

deducted from CEP.172 According to SeAH, G&A expenses are part of COP and not COM, thus,

G&A expenses cannot be transformed into further manufacturing costs. We disagree with

SeAH’s contentions in this matter. The statute does not equate further manufacturing costs to the

calculation of a respondent’s COM that is defined at section 773(e)(1) of the Act. In fact, the

antidumping law does not prescribe a specific method for calculating further manufacturing

costs. When the statute is silent or ambiguous, the determination of a reasonable and appropriate

method is left to the discretion of Commerce.173 Consequently, and as conceded by SeAH,

Commerce has developed a consistent and predictable practice of allocating a portion of the

affiliated further manufacturer’s G&A and financial expenses to its further manufacturing



171
    See, e.g., SeAH February 27, 2018 EQR at 12-13 incorporating Commerce’s instructions that further
manufacturing includes (a) direct materials; (b) direct labor; (c) factory overhead (provide a list of the cost
categories that comprise your submitted factory overhead cost figures); (d) research and development (R&D) costs;
(e) G&A expenses (including a list of all miscellaneous income and expense items); and (f) net interest expense.
172
    See SeAH’s Draft Remand Comments at 5-6.
173
    See Chevron, U.S.A. v. Natural Resources Defense Council, Inc., 467 U.S. 827, 844 (1984).

                                                       58
          Case 1:19-cv-00086-JCG Document 110-1                   Filed 06/30/21        Page 59 of 66




activities.174 Thus, we disagree with SeAH that the statutory intent was to exclude G&A

expenses from the calculation of further manufacturing costs that may be deducted from CEP.

More importantly, the only portion of G&A expenses that we deducted as further manufacturing

expenses is the amount of the tolling fee paid for further manufacturing activities. As for the

portion of G&A expenses at issue in this remand, as explained earlier, we treated them as selling

expenses of PPA, which is SeAH’s selling arm.

           The courts have been clear that the statute requires a deduction of both further

manufacturing costs and selling expenses.175 Because the G&A expenses related to the imported

products are indirect selling expenses and those related to the further manufacturing are further

manufacturing costs, Commerce has properly deducted them when calculating the CEP.

           Finally, while both selling expenses and further manufacturing costs are deductions from

U.S. price in calculating CEP, due to interested party comments we have revised the variable

name used for the G&A expenses related to the imported pipes to denote selling expenses rather

than further manufacturing expenses.

Issue 5. SeAH’s Inventory Valuation Losses

Domestic Industry’s Comments176

      •    In the Draft Results of Redetermination, Commerce clarifies that the inventory losses

           were actual, not imputed, expenses, and cites to substantial evidence on the record

           demonstrating the inventory valuation losses were treated as actual costs in SeAH’s

           books and records.


174
    See, e.g., Stainless Steel Wire Rod from Sweden: Preliminary Results of Antidumping Duty Administrative
Review, 72 FR 51411, 51415 (April 10, 2007), where Commerce defines the cost of further manufacturing as
“further manufacturing material, labor, and overhead, plus amounts for further manufacturing general and
administrative (“G&A”) expenses, and financial expenses.”; Stainless Steel Bar from France: Preliminary Results
of Antidumping Duty Administrative Review, 70 FR 17411, 17413 (April 6, 2005).
175
    See United States Steel Corp. v. United States, 712 F. Supp. 2d 1330, 1336 (CIT 2010).
176
    See Domestic Industry’s Draft Remand Comments at 8-10.

                                                       59
           Case 1:19-cv-00086-JCG Document 110-1               Filed 06/30/21    Page 60 of 66




       •    Commerce first distinguishes between inventory valuation losses, which are the actual

            raw material and WIP costs at issue here, and inventory carrying costs, which are the

            imputed finished good costs that were the subject of the Torrington decision referenced

            by the Court. Therefore, the Court’s reference to the Torrington decision is misplaced.

       •    Commerce also provides additional explanation and a thorough discussion of the record

            evidence to demonstrate that the inventory valuation losses were treated as actual costs

            on SeAH’s normal books and records. Therefore, Commerce’s approach is supported by

            substantial evidence and fully complies with the Remand Order.

SeAH’s Comments177

       •    The Draft Results of Redetermination is contrary to logic and to Commerce’s prior

            practice. Further, Commerce’s discussion of this issue is fundamentally inconsistent with

            basic accounting principles and with the manner in which the lower of cost or market

            (LCM) adjustment is reflected in SeAH’s normal books and records (and reported to

            Commerce).

       •    SeAH’s normal books and records (and the reported costs) reflect the actual historical

            cost, not the lower market value, of the raw materials and semi-finished products that are

            consumed in production. Consequently, there is no reason to include the inventory

            valuation losses that are recorded on SeAH’s financial statements in SeAH’s reported

            costs. In fact, to do so obviously double counts the costs of the raw materials and semi-

            finished goods that were consumed in production.

       •    Suppose, for example, a raw material is purchased at $1,000 per ton, but its market value

            at year end is $900 per ton. Accounting principles require that the raw materials


177
      See SeAH’s Draft Remand Comments at 7-12.

                                                    60
    Case 1:19-cv-00086-JCG Document 110-1                Filed 06/30/21     Page 61 of 66




     remaining in inventory reflect the $900 per ton value at year end and the difference of

     $100 is reported as a loss on the income statement. However, in the following year, the

     market value could rise, and the loss reversed. Thus, the raw material’s value is not

     known until it is actually removed from inventory and consumed. Hence, the Draft

     Redetermination’s insistence that the valuation loss recorded at year end represents a real

     expense distinct from the cost of manufacture reported by SeAH is misplaced.

•    The Draft Results of Redetermination states that the purpose of the LCM adjustment is to

     match the loss in inventory value against the revenue for the period in which the

     reduction occurred. By contrast, SeAH’s reporting “matched” all costs incurred with its

     POR production. To the extent that the inventories used in production were subject to

     inventory valuation adjustments before they were used in production, the reported costs,

     which reflect historical costs, already include both the adjusted inventory values and the

     “losses” recorded as a result of those adjustments. After all, the inventory-valuation

     “loss” is, in concept, equal to the difference between the historical cost of the inventory

     and the adjusted LCM value of the inventory.

•    In the above example, the inventory would eventually be consumed at its historical cost

     of $1,000 per ton and not at the LCM value of $900 per ton. Thus, by insisting that the

     valuation “loss” of $100 is included, Commerce has effectively assigned a value of

     $1,100 per ton to the raw materials consumed. This result is contrary to record evidence

     and is fundamentally inaccurate.

•    If Commerce insists on recognizing these valuation losses, it must also reduce the

     historical costs of the inventory consumed to reflect the LCM values to avoid double-

     counting of these costs.


                                              61
          Case 1:19-cv-00086-JCG Document 110-1                    Filed 06/30/21        Page 62 of 66




      •    In fact, Commerce has previously recognized that because SeAH’s reported costs rely on

           historical purchase costs for materials without reflecting the inventory valuation

           adjustment from the financial statements, it is not appropriate to adjust the reported costs

           to include the inventory valuation losses.178

      •    Commerce’s failure to follow that precedent in the present case reflects a clear error as a

           matter of both law and accounting.

Commerce’s Position:

           Commerce’s treatment of inventory valuation losses in the Draft Results of

Redetermination is consistent with the statute, Commerce practice, and GAAP. Furthermore,

there is no double-counting of costs either in SeAH’s normal books and records or in the COP

relied on by Commerce in this Draft Results of Redetermination.

           The statute directs Commerce to rely on a respondent’s GAAP-based books and records

unless such records do not reasonably reflect the cost of the merchandise.179 SeAH’s restatement

of its inventories to the lower of cost or net realizable value (also referred to as LCM) is a

periodic (e.g., year-end) adjustment required for its audited financial statements that are based on

Korean GAAP. Commerce has previously found that inventory valuation gains and losses are

period costs that reflect the change in value for raw material inventories that a company currently

holds on its balance sheet and are unrelated to the inventory that was consumed in production.180

In calculating a G&A expense ratio, Commerce normally includes period expenses, i.e., those

that are more related to an accounting period and not directly related to manufacturing


178
    Id. at 11 (citing Circular Welded Non-Alloy Steel Pipe from Republic of Korea: Final Results of the Antidumping
Duty Administrative Review, 75 FR 34980 (June 21, 2010), and accompanying IDM at 17-19.
179
    See section 773(f)(1)(A) of the Act.
180
    See, e.g., Certain Carbon and Alloy Steel Cut-To-Length Plate from Belgium: Final Results of Antidumping Duty
Administrative Review; 2016-2018, 85 FR 3028 (January 17, 2020) (CTL Plate from Belgium), and accompanying
IDM at Comment 2.

                                                        62
      Case 1:19-cv-00086-JCG Document 110-1                       Filed 06/30/21        Page 63 of 66




merchandise, as they are related to the general operations of the company.181 Consequently,

Commerce’s practice is to include the gains and losses associated with the revaluation of raw

material and WIP as period expenses that are included in the calculation of G&A expenses.182

While SeAH notes a single instance where Commerce previously excluded raw material and

WIP inventory revaluation gains and losses from a respondent’s reported costs, our normal and

more recent practice is to follow a company’s GAAP-based normal books and records and treat

such inventory valuation gains and losses as period costs.183

        We also disagree that following a company’s GAAP-based normal books and records

results in a double-counting of raw material and WIP consumption costs. As noted above, the

intention of this GAAP requirement is to recognize the change in the value of inventories on

hand at period end; it is not intended to adjust the value of inventories already consumed in

production.184 Hence, GAAP seeks to ensure that a company’s balance sheet is not overstated

and that the current period net profit or loss is appropriately charged for any significant changes

in the value of the assets held by the company. In this respect, the inventory revaluation of

losses are similar to a company’s recognition of bad debt expenses, translation gains or losses, or

impairment losses, all of which reflect changes in the values of assets or liabilities held by a

company at a period end. While not directly related to the cost of manufacturing, these are all

period costs related to a company’s overall operations and, as such, under accounting principles

they are matched to a company’s current period revenues or operations.185 Where such gains and


181
    Id.
182
    Id.; see also Certain Hot-Rolled Steel Flat Products from the Republic of Korea: Final Results of Antidumping
Duty Administrative Review; 2016-2017, 84 FR 32720 (July 9, 2019), and accompanying IDM at Comment 12;
Stainless Steel Wire Rod from the Republic of Korea: Final Results of Antidumping Duty Administrative Review, 69
FR 19153 (April 12, 2004), and accompanying IDM at Comment 7.
183
    Id.
184
    See, e.g., CTL Plate from Belgium IDM at Comment 2.
185
    See, e.g., Certain Frozen Warmwater Shrimp from Thailand: Final Results and Final Partial Rescission of


                                                       63
       Case 1:19-cv-00086-JCG Document 110-1                         Filed 06/30/21         Page 64 of 66




losses are reported as current period expenses on a company’s income statement, Commerce

accordingly treats these period expenses as selling, G&A or financial expenses in its sales and

COP calculations.186

         We disagree with SeAH that by including both the material costs consumed during the

year and the net year-end adjustment of the cost of materials that remain in the inventory (i.e.,

materials that have not been consumed) under Korean GAAP Commerce double counts costs.

Rather, the net year-end adjustment is comprised of two parts: (1) the beginning of the year

reversal of the prior year end adjustment (a gain if raw materials were written down at the prior

year end), which offsets the historical costs of the raw materials that were in inventory at the

prior year end, but enter production during the current year; and (2) the end of the year

adjustment to record any impairments in the value of raw material inventory on hand at year-end

(i.e., raw materials not consumed during the year). Thus, the reversal that SeAH makes to return

inventory on hand to historical cost is effectively a “gain” (or reversal of the provision) and

would act to offset the fact that those materials entered production at their historical costs. The

loss taken on the value of raw materials still on hand at year-end is recorded separately. To

simplify these accounting transactions, we can continue with SeAH’s example, where the raw



Antidumping Duty Administrative Review, 72 FR 52065 (September 12, 2007), and accompanying IDM at Comment
16, stating that G&A and financial expenses are not assigned to products but are period costs that are expensed in
the year incurred because they generally relate to a fiscal period.
186
    See, e.g., Notice of Final Determination of Sales at Less Than Fair Value: Coated Free Sheet Paper from
the Republic of Korea, 72 FR 60630 (October 25, 2007), and accompanying IDM at Comment 14, stating that
Commerce’s practice is to treat bad debt expenses as an indirect selling expense; Fine Denier Polyester Staple Fiber
from the Republic of Korea: Final Affirmative Determination of Sales at Less Than Fair Value, 83 FR 24743 (May
30, 2018), and accompanying IDM at Comment 10 and Micron Technology v. United States, 893 F. Supp. 21, Slip
Op. 95-107 (CIT 1995) at 5, confirming it is appropriate to include translation gains and losses in the calculation of
the financial expense ratio; Chlorinated Isocyanurates from Spain: Final Results of Antidumping Duty
Administrative Review, 74 FR 50774 (October 1, 2009), and accompanying IDM at Comment 1, stating that
Commerce’s established practice is to treat asset impairment losses as general expenses, and to include the total
amount recorded in the respondent’s financial statements in the G&A expense ratio calculation.




                                                         64
      Case 1:19-cv-00086-JCG Document 110-1                 Filed 06/30/21      Page 65 of 66




materials in inventory at year end had a historical cost of $1,000 per ton but were found to have a

market value of only $900 per ton. Thus, under GAAP, the company was required to recognize a

$100 inventory valuation loss. The entry is recorded as a loss of $100 on the income statement

(debit entry), and a $100 reduction in inventory value on the balance sheet (credit entry). At the

beginning of the following year, this adjustment is reversed, so now in the new fiscal year, there

is an inventory valuation gain of $100 (credit entry) and the inventory value on the balance sheet

is increased by $100 (debit entry), i.e., returned to historical cost. As a result, when the raw

material is consumed in the new fiscal year at its historical cost of $1000 per ton, it is offset by

the $100 inventory valuation gain and, as a result, reflects the net market value of $900. At the

end of that year, assume the raw material inventory on hand is re-evaluated and written down to

market, reduced by $50. The net year end adjustment is $50 ($50=$100-$50). Thus, we disagree

that there is any double-counting of expenses by picking up the net year end adjustment under

Korean GAAP.

       Consequently, we have continued to treat SeAH’s valuation losses on raw materials and

WIP inventories as period expenses that are related to the company’s general operations, as a

whole. As such, we have included the raw material and WIP inventory valuation losses

recognized on SeAH’s audited income statement in the calculation of the company’s G&A

expense ratio.

V.     FINAL RESULTS OF REDETERMINATION

       Pursuant to the Court’s Remand Order, we have reconsidered and reversed our

application of PMS and our allocation of costs for NEXTEEL’s non-prime merchandise; we

have also further explained our methodology employed in the Final Results with respect to the

classification of NEXTEEL’s production line suspension costs and SeAH’s inventory valuation



                                                  65
          Case 1:19-cv-00086-JCG Document 110-1                    Filed 06/30/21        Page 66 of 66




losses, and provided further explanation and revision of our calculation of SeAH’s further

manufacturing costs. Based upon the results of our analyses, we have recalculated the weighted-

average dumping margins for SeAH, NEXTEEL, and the non-examined companies which are

parties to this litigation, which have changed from 16.73 percent to 5.28 percent for SeAH,

32.24 percent to 9.77 percent for NEXTEEL, and 24.49 percent to 7.53 percent for the non-

examined companies.187 Upon a final and conclusive decision in this litigation, Commerce will

instruct U.S. Customs and Border Protection to liquidate appropriate entries for the September 1,

2015 through August 31, 2016, POR consistent with these final results of redetermination.

Dated: June 30, 2021

                                   6/30/2021



      X

      Signed by: CHRISTIAN MARSH
 Christian Marsh
 Acting Assistant Secretary
 for Enforcement and Compliance




187
   See Memoranda, “Analysis of Data Submitted by NEXTEEL Co., Ltd. for the Draft Redetermination Results of
the 2016-2017 Administrative Review of the Antidumping Duty Order on Certain Oil Country Tubular Goods from
the Republic of Korea,” dated June 4, 2021, unchanged for these Final Results of Redetermination; and “Analysis of
Data Submitted by SeAH Steel Co. for the Final Redetermination Results of the 2016-2017 Administrative Review
of the Antidumping Duty Order on Certain Oil Country Tubular Goods from the Republic of Korea,” dated
concurrently with this document.

                                                       66
